EXECUTION COPY
CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


LICENSE AGREEMENT
This License Agreement (the “Agreement”) is entered into on December 2, 2013
(the “Effective Date”) by and among AMYRIS, INC., a corporation organized and
existing under the laws of the state of Delaware, United States of America, with
its principal place of business at 5885 Hollis Street, Suite 100, Emeryville,
California 94608 (“AMYRIS”), and Total Amyris BioSolutions B.V., a private
company with limited liability under the laws of the Netherlands (besloten
vennootschap met beperkte aansprakelijkheid), co-owned, as of the Effective
Date, by Amyris and Total Energies Nouvelles Activités USA, with its principal
place of business at Claude Debussylaan 24, 1082 MD Amsterdam, the Netherlands
(the “Company”). AMYRIS and Company may each be referred to herein individually
as a “Party,” and collectively as the “Parties.”
BACKGROUND
WHEREAS, AMYRIS and Total Gas & Power USA Biotech, Inc. entered into a
technology license, research, development, commercialization and collaboration
relationship pursuant to that certain Technology License, Development, Research
and Collaboration Agreement, dated as of June 21, 2010 (as such agreement may be
amended from time to time by the parties thereto, including as amended pursuant
to the Second Amendment (as defined below), the “Collaboration Agreement”),
which Collaboration Agreement was assigned by Total Gas & Power USA Biotech,
Inc. to Total Gas & Power USA SAS, which is now called Total Energies Nouvelles
Activités USA (“TOTAL”), by letter agreement dated January 11, 2011;
WHEREAS, the Collaboration Agreement contemplates that AMYRIS and TOTAL may form
one or more joint venture companies to exploit certain technologies resulting
from research and development activities conducted under the Collaboration
Agreement;
WHEREAS as of July 30, 2012, AMYRIS and Total Gas & Power USA, SAS entered into
a Master Framework Agreement (as amended as prior to or as of the Effective
Date, “Master Framework Agreement”) and that certain Second Amendment to the
Collaboration Agreement dated as of July 31, 2012 (“Second Amendment”), which
agreements contemplated that AMYRIS would grant to a joint venture entity
certain licenses and other rights to use certain intellectual property of AMYRIS
to Make and Sell the JV Products and conduct certain related activities, in each
case, according to the terms and conditions set forth in a license agreement;
WHEREAS, in order to make such license grants and to address certain related
matters, the Parties desire to enter into this Agreement, subject to the terms
and conditions hereof; and
WHEREAS, of even date herewith, AMYRIS, TOTAL and Company are entering into an
initial shareholders’ agreement (the “Company Shareholders’ Agreement”),
establishing a Dutch BV jointly owned by AMYRIS and TOTAL.



1

--------------------------------------------------------------------------------




WHEREAS, of even date herewith, AMYRIS and Total Energies Nouvelles Activités
USA (formerly known as Total Gas & Power USA, SAS), a société par actions
simplifiée organized under the laws of the Republic of France (“TENA”) have
entered into a letter agreement to clarify (i) the obligations of AMYRIS with
regard to the restrictions to be incorporated in its future agreements regarding
the production and commercialization of farnesene and/or farnesane and (ii)
Section 4.1 of the IP License Agreement (as defined below) including the
purchase obligations contained therein.
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:
Article 1.DEFINITIONS
1.1    Capitalized terms used but not defined herein shall have the meanings set
forth in the Company Shareholders’ Agreement. References to definitions in the
Master Framework Agreement, Company Shareholders’ Agreement and/or the
Collaboration Agreement, including the Second Amendment, are to such definitions
as they exist as of the Effective Date.
1.2    “Affiliate” shall have the meaning set forth in Section 1.1 of the
Collaboration Agreement; except that (i) Novvi LLC and its Affiliates
(collectively, “Novvi”) shall not be deemed an Affiliate of AMYRIS under this
Agreement unless AMYRIS’ equity ownership of a Novvi entity exceeds 50%, at
which time, the applicable Novvi entity(ies) will be considered an Affiliate of
AMYRIS for purposes of this Agreement and (ii) Company shall not be considered
an Affiliate of AMYRIS nor an Affiliate of TOTAL and neither TOTAL nor AMYRIS
shall be considered an Affiliate of Company. For clarity, the Affiliates of
AMYRIS as of the Effective Date include: AMYRIS Fuels LLC, AB Technologies LLC,
AMYRIS Brasil Ltda., SMA Indústria Química S.A
1.3    “Amended and Restated Novvi Side Letter” means the letter, dated November
30, 2013, from AMYRIS to Novvi LLC and Company.
1.4    “AMYRIS Certification Materials” means the Diesel Certification Materials
and Jet Certification Materials (each as defined in Section 7 of the Second
Amendment).
1.5    “AMYRIS Competitor” means an entity (other than AMYRIS or its Affiliates)
whose primary business is to use a synthetic biology platform to make
genetically modified microorganisms and to use such genetically modified
microorganisms to make Compounds that compete with AMYRIS Compounds.
1.6    “AMYRIS Family” means AMYRIS and its Affiliates.
1.7    “AMYRIS Farnesene Included IP” means any (i) AMYRIS Background IP and any
AMYRIS Non-Collaboration IP, in each case that is Controlled by AMYRIS or its
Affiliates as of the Second Amendment Date, and (ii) AMYRIS Non-Collaboration IP



2

--------------------------------------------------------------------------------




developed after the Second Amendment Date (other than by a Third Party
Acquirer), in each case, that (x) encompass general means of practicing
synthetic biology or (y) are necessary or useful for the R&D Activities
contemplated in connection with the Biofene Development Project.
1.8    “AMYRIS Farnesene Production IP” means any Farnesene Production IP owned
or Controlled by AMYRIS or its Affiliates (other than a Third Party Acquirer).
1.9    “AMYRIS Hydrogenation IP” means any AMYRIS Background IP and AMYRIS
Non-Collaboration IP in each case that is Controlled by AMYRIS or its Affiliates
(other than a Third Party Acquirer) and is necessary or materially useful in
order to hydrogenate farnesene into farnesane.
1.10    “AMYRIS Included IP” shall have the meaning provided in Section 1.4 of
the Collaboration Agreement.
1.11    “AMYRIS Licensed IP” means, all Inventions to the extent owned or
Controlled by AMYRIS or its Affiliates (other than a Third Party Acquirer) as of
the Effective Date or at any time thereafter during the Term until thirty (30)
years following the Effective Date including, AMYRIS Technology (as defined in
Section 1.11 of the Collaboration Agreement), AMYRIS-Owned Collaboration IP (as
defined in Section 1.9 of the Collaboration Agreement), AMYRIS Hydrogenation IP,
AMYRIS-Owned Improvement Scope IP, AMYRIS’ interest in Jointly-Owned Improvement
Scope IP (as defined in Section 6.1(e) of the Collaboration Agreement), Jointly
Owned Collaboration IP (as defined in Section 6.1(d)(ii) of the Collaboration
Agreement), AMYRIS Farnesene Included IP and AMYRIS Production IP (as defined
herein), and any Invention(s) licensed to AMYRIS by Novvi pursuant to the IP
License Agreement entered by AMYRIS and Novvi on March 26, 2013, as amended by
the Amended and Restated Novvi Side Letter (the “IP License Agreement”), and
subject to the terms of Section 2.A(vi) below, the AMYRIS Certification
Materials (but in the case of the AMYRIS Certification Materials, solely for use
as contemplated in Section 9.B of the Second Amendment), in each case that is
necessary or, in the case of the AMYRIS Farnesene Production IP, useful (i) to
develop and/or optimize the processes of making farnesene from the Commercial
Farnesene Strain and purifying it from the fermentation broth and converting
farnesene into farnesane and/or (ii) to Make and Sell (as defined in Section
1.75 of the Collaboration Agreement) JV Products; provided that if there is a
Jet Go Decision, then any such Inventions first developed or Controlled by
AMYRIS or its Affiliates after the date of the Jet Go Decision shall be included
in the AMYRIS Licensed IP only if Company agrees to pay to AMYRIS a commercially
reasonable royalty (to be determined with regard to any such Invention(s)
following the development of the applicable Invention(s) pursuant to
Section 2.A(iii)). For purposes of this definition and for Sections 2(A)(i)(a),
2(A)(i)(c) and 7(D), an item of AMYRIS Licensed IP will be deemed to be
necessary with respect to a particular activity if it is actually used by the
Company in carrying out such activity.
1.12    “AMYRIS-Owned Improvement Scope IP” means any and all Improvement Scope
IP that is owned by AMYRIS pursuant to Section 6.1(e) of the Collaboration
Agreement.



3

--------------------------------------------------------------------------------






1.13    “Banked Strain” has the meaning set forth in Section 2.D hereof.
1.14    “Biofene Development Project” means the project and activities described
in the Biofene Development Project Plan.
1.15    “Biofene Development Project Plan” means the written Development Project
Plan agreed by AMYRIS and TOTAL for the research, development, and scale-up
production activities to be conducted pursuant to the Second Amendment (as
amended from time to time, if applicable, pursuant to the Collaboration
Agreement).
1.16    “Brazil Business” means production and commercialization of Farnesane
Diesel Products and Farnesane Jet Products within Brazil for commercialization
solely in Brazil. The Brazil Business shall include the right to produce
Farnesane Diesel Products and Farnesane Jet Products outside of Brazil for
commercialization within Brazil, but shall exclude the right to produce
Farnesane Diesel Products and Farnesane Jet Products within Brazil for
commercialization outside of Brazil (it being understood that the
commercialization of Farnesane Diesel Products and Farnesane Jet Products for
use in vehicles which begin an international travel segment within Brazil and
conclude such international travel segment outside of Brazil shall constitute
commercialization of such products within Brazil).
1.17    “Buy-Out Closing” means the closing of TOTAL’s purchase of all of
AMYRIS’ interest in the Company pursuant to (a) Section 7.02 of the Company
Shareholders’ Agreement in the case of a deadlock; (b) Articles 9.3 (Purchase
Option), or 9.6 (Right of First Offer) of the Company’s Articles of Association;
(c) a foreclosure under the Pledge Agreement; or (d) Section 8.03 of the Company
Shareholders’ Agreement.
1.18    “By-Product” means any composition other than a JV Product that is
produced (and has been produced in greater than de minimis levels in a
manufacturing process that is at least a 300 liter scale) (a) as a direct
consequence of the manufacture of a JV Product by the Company or its Affiliates,
Subcontractors or sublicensees, and (b) except in the case of dead yeast cells,
with a weight that is less than 40% of the weight of the applicable JV Product
concurrently produced and, in each case, any composition resulting from further
purification processing.
1.19    “Change of Control” means the occurrence of any of the following with
respect to AMYRIS: (i) the consolidation of AMYRIS with, or the merger of AMYRIS
with or into, another “person” (as such term is used in Rule 13d-3 and Rule
13d-5 of the Exchange Act), or the sale, lease, transfer, conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the assets of the AMYRIS and its subsidiaries taken as a whole, or the
consolidation of another “person” with, or the merger of another “person” into,
AMYRIS, other than in each case pursuant to a transaction in which the “persons”
that “beneficially owned” (as such term is defined in Rule 13d-3 and Rule 13d-5
under the Exchange Act), directly or indirectly, the Voting Shares of AMYRIS
immediately prior to the transaction “beneficially own”, directly or indirectly,
Voting Shares representing at least a majority of the total voting power of all
outstanding classes of voting stock of the surviving or transferee person; (ii)
the adoption by the Company of a



4

--------------------------------------------------------------------------------




plan relating to the liquidation or dissolution of the Company, (iii) the
consummation of any transaction (including any merger or consolidation) the
result of which is that any “person” becomes the “beneficial owner” directly or
indirectly, of more than 50% of the Voting Shares of the AMYRIS (measured by
voting power rather than number of shares); or (iv) the first day on which a
majority of the members of the Board of Directors AMYRIS does not consist of
Continuing Directors. As used in this definition, “Voting Shares” of any Person
means capital shares or capital stock of such Person which ordinarily has voting
power for the election of directors (or persons performing similar functions) of
such Person, whether at all times or only so long as no senior class of
securities has such voting power by reason of any contingency. As used in this
definition, “Continuing Director” means, as of any date of determination, any
member of the Amyris Board of Directors who (i) was a member of the Amyris Board
of Directors on July 31, 2012 or (ii) was nominated for election or elected to
the Amyris Board of Directors with the approval of a majority of the Continuing
Directors who were members of the Amyris Board of Directors at the time of such
nomination or election and who voted with respect to such nomination or
election; provided that a majority of the members of the Amyris Board of
Directors voting with respect thereto shall at the time have been Continuing
Directors.
1.20    “Commercial Farnesene Strain” means (a) any Commercial Strain (as
defined in Section 1.25 of the Collaboration Agreement) designed for the
production of farnesene and (b) any Suitable Commercial Strain.
1.21    “Commercial Scale” means with respect to a particular Commercial
Farnesene Strain, the use of such Strain to reproducibly produce farnesene of
commercially quality in commercial quantities and at commercially reasonable
cost, as shown by production of [*].
1.22    “Commercial Technology Transfer Package” has the meaning set forth in
Section 2.D(i).
1.23    “Company’s Articles of Association” means the articles of association of
the Company, as amended from time to time.
1.24    “Company Indemnitees” has the meaning set forth in Section 5.A(ii)
hereof.
1.25    “Company Strains” means the Commercial Farnesene Strain(s), the
Intermediate Strain(s) and any other Strains that are genetic manipulations or
modifications of any of the foregoing.
1.26    “Confidential Information” has the meaning set forth in Section 6.A
hereof.


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



5

--------------------------------------------------------------------------------




1.27    “Control” or “Controlled” means, with respect to any Invention, Patent
or other intellectual property right, that the applicable Party or its
Affiliates owns or has a license to such Invention, Patent or other intellectual
property right and such applicable Party or its Affiliates has the ability to
disclose the same to the other Party and to grant the other Party a license or a
sublicense (as applicable) under the same as provided in this Agreement without
violating the terms of any agreement or other arrangement with any Third Party.
1.28    “Diesel Product” means one or more fermentation-produced isoprenoid(s)
that may or may not be hydrogenated or hydroprocessed, which when blended with
petroleum diesel, meet the ASTM D975 specification, the EN590 European standard
or the equivalent of (or successor to) either such standard, in each case, for
use as a diesel fuel.
1.29    “Dispute” means any dispute, claim or controversy that arises between
the Parties in connection with this Agreement or any agreement or instrument
delivered in connection herewith, or the negotiation, execution, interpretation,
breach, termination invalidity or enforcement hereof or thereof.
1.30     “Executive Officers” means (a) in the case of AMYRIS, the Chief
Commercial Officer or such other officer designated in writing by the Chief
Executive Officer, and (b) in the case of Company, the Chief Executive Officer
or such other officer as may be designated by Company’s board of directors.
1.31    “Farnesane Diesel Product” means a Diesel Product that is farnesane,
wherein the isoprenoid is farnesene.
1.32    “Farnesane Jet Product” means a Jet Product that is farnesane, wherein
the isoprenoid is farnesene.
1.33    “Farnesene Production IP” means any and all (a) AMYRIS Farnesene
Included IP, (b) Collaboration IP and (c) Improvement Scope IP, in each case
that is necessary or useful to (i) produce farnesene from fermentation of a
Farnesene Strain or (ii) purify such farnesene from the fermentation medium to
hydrogenation grade.
1.34    “Farnesene Strain” means any Strain that produces farnesene.
1.35    “Field” means diesel fuel and/or jet fuel applications; provided in the
case of a Jet Go Decision, the Field shall thereafter not include diesel fuel
applications.
1.36    “Governmental Entity” shall have the meaning set forth in Section 1.54
of the Collaboration Agreement.
1.37    “Improvement Scope IP” means any and all Inventions that are conceived
or reduced to practice on or after the Effective Date of the Collaboration
Agreement by (a) any employee, agent or Third Party contractor of TOTAL or any
of its Affiliates, (b) any employee, agent or Third Party contractor of AMYRIS
or any of its Affiliates, or (c) any of the foregoing jointly, in each case, in
the performance of Improvement Scope



6

--------------------------------------------------------------------------------




Activities (x) during the term of the Collaboration Agreement or (y) during the
term that a JV Product is being commercialized by Company.
1.38    “Indemnified Party” has the meaning set forth in Section 5.A(iii)
hereof.
1.39    “Indemnifying Party” has the meaning set forth in Section 5.A(iii)
hereof.
1.40    “Infringement” has the meaning set forth in Section 3.D(i) hereof.
1.41    “Initial Package” has the meaning in Section 2.D(iii)(a) hereof.
1.42    “Intermediate Strain(s)” means, at a given point in time, (i) the
Farnesene Strain then most recently used by AMYRIS for the commercial
Manufacture of farnesene, and (ii) up to three (3) other Strains developed in
the Biofene Development Project that are most likely to achieve the goals of the
Biofene Development Project. The Intermediate Strains to be initially escrowed
as part of the Initial Package shall be selected by the TOTAL representative(s)
to the Management Committee. Thereafter the Management Committee pursuant to the
Second Amendment may periodically designate additional Intermediate Strain(s)
for inclusion as Banked Strains to replace any or all of the existing four (4)
Banked Strains, provided that if the Management Committee is unable to agree
upon whether a particular Strain should be designated as an Intermediate Strain,
then the TOTAL representative(s) to the Management Committee shall have the
right to make such decision with respect to one (but not more) of the subject
Strains but in no event may the TOTAL representatives(s) designate more than one
Strain per calendar year as an Intermediate Strain under this proviso.
Notwithstanding the above, at any given time, there shall be no more than four
(4) Banked Strains.
1.43    “Intermediate Strain Technology” means any Invention Controlled by
AMYRIS or its Affiliates (other than a Third Party Acquirer) that is necessary
or materially useful to perform strain engineering or other genetic manipulation
in order to genetically manipulate the Intermediate Strain(s) for the purpose of
developing a Suitable Commercial Strain.
1.44    “Invention(s)” means, whether or not patentable, any inventions,
information, technology, methods, compositions of matter, formulae and other
subject matter (including all related software, workflow, apparatus or
arrangement of apparatuses, knowledge database systems, processes, systems and
technology for the design, selection, engineering, development and manufacture
of Strains, Compounds or Products (each, as defined in the Collaboration
Agreement), the Strains and the Compounds and the Products themselves,
chemistry, process engineering, materials transformation, Strain or Compound or
Product specifications, know-how, trade secrets, improvements and all
intellectual property rights therein or pertaining thereto.
1.45    “IP License Agreement” has the meaning set forth in Section 1.10.
1.46    “Jet Go Decision” means that written notification by TOTAL to AMYRIS
that TOTAL has made a No Go Decision with respect to the Farnesene Diesel
Product but



7

--------------------------------------------------------------------------------




wishes to pursue the Farnesene Jet Product, as provided in Section 2.2(b) of the
Master Agreement.
1.47    “Jet Product” means one or more fermentation produced isoprenoid(s) that
may or may not be hydrogenated or hydroprocessed, which when blended with
petroleum-derived jet fuel, meet the ASTM D 1655 specification or the equivalent
of (or successor to) such standard for use as a jet fuel.
1.48    “JV Product” means (i) farnesene or farnesane for use in Diesel Product
or Jet Product, (ii) Farnesane Diesel Product, or (iii) Farnesane Jet Product.
1.49    “Knowledge” means actual or constructive knowledge of any officer of
AMYRIS.
1.50    “Known By-Product” means a By-Product that is specified on Exhibit F as
of the Effective Date or added to Exhibit F in accordance with Section 2.H.
1.51    “Legal Requirement” means, with respect to any Party, any federal, state
or local law, constitution, treaty, ordinance, code, edict, writ, decree, rule,
regulation, judgment, ruling, injunction or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Entity that is binding upon or applicable to such
Party, including Environmental Laws and any of the foregoing applicable to
genetically modified microorganisms, related to food, drugs, health or safety.
1.52    “Lien” means any security interest, pledge, mortgage, lien, charge,
adverse claim of ownership or use, or other encumbrance of any kind.
1.53    “Manufacture” means make and have made (including practicing and using
for the foregoing purposes).
1.54    “No-Go Decision” means a written notification by TOTAL to AMYRIS that
TOTAL no longer wishes to participate in the Biofene Development Project
pursuant to Section 2.2 or 3.3(a) of the Master Framework Agreement or a deemed
No-Go Decision pursuant to Section 2.2(d) of the Master Framework Agreement.


1.55    “Patent(s)” means (a) all national, regional and international patents
and patent applications, including provisional patent applications; (b) all
patent applications filed either from a patent or patent application described
in clause (a) or from an application claiming priority to a patent or patent
application described in clause (a), including divisionals, continuations,
continuations-in-part, provisionals, converted provisionals, and continued
prosecution applications; (c) any and all patents that have issued or in the
future issue from the foregoing patent applications (clauses (a) and (b)),
including utility models, petty patents and design patents and certificates of
invention; (d) any and all extensions or restorations by existing or future
extension or restoration mechanisms, including revalidations, reissues,
re-examinations and extensions (including any supplementary



8

--------------------------------------------------------------------------------




protection certificates and the like) of the foregoing patents or patent
applications (clauses (a), (b) and (c)); and (e) any similar rights, including
so-called pipeline protection, or any importation, revalidation, confirmation or
introduction patent or registration patent or patent of additions to any such
foregoing patent applications and patents.
1.56    “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.
1.57    “Potential Third Party Conflict” has the meaning set forth in Section
2.H(ii).
1.58    “Program Strain” means a Commercial Strain (as defined in Section 1.25
of the Collaboration Agreement) designed for the production of farnesene that
satisfies the criteria of a Commercial Farnesene Strain.
1.59    “Related Agreements” means the Company Shareholders’ Agreement and any
Related Agreements (as defined in the Company Shareholders’ Agreement) other
than this Agreement.
1.60    “Second Amendment Date” means July 30, 2012.
1.61    “Strain” means any microorganism, including bacteria, yeast, higher
fungi and algae, that is tested, modified or optimized to produce compounds
according to the alteration of metabolic pathways, including AMYRIS’ genetically
modified yeast strain that includes the Mevalonate Pathway from which it is
capable of making an isoprenoid compound.
1.62    “Subcontractor” means any Third Party Subcontractor or TOTAL
Subcontractor.
1.63    “Subject Third Party Agreements” shall have the meaning set forth in
Section 4.D(i) hereof.
1.64     “Successful Commercial Transfer” means with respect to a particular
Commercial Farnesene Strain, the use of such Strain to reproducibly produce
farnesene at Commercial Scale.
1.65    “Successful Interim Transfer” means with respect to a particular
Intermediate Strain, the use of such Strain to reproducibly produce farnesene as
shown by production of [*].


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 

9

--------------------------------------------------------------------------------




1.66    “Suitable Commercial Strain” shall have the meaning set forth in
Section 2.A(b) hereof.
1.67    “Term” has the meaning set forth in Section 7.A hereof.
1.68    “Territory” means worldwide.
1.69    “Third Party” means a Person other than Company or any of its
Affiliates, AMYRIS or TOTAL or an Affiliate of AMYRIS or TOTAL.
1.70    “Third Party Acquirer” means (i) a Third Party that acquires AMYRIS in a
Change of Control or acquires substantially all of the assets of AMYRIS and (ii)
any Affiliates of such Third Party (other than the members of AMYRIS Family as
of immediately prior to the AMYRIS transaction described in subparagraph (i)).
1.71    “Third Party Agreements” means any agreement that was entered or is
entered by AMYRIS with a Third Party pursuant to which AMYRIS obtained or
obtains a license, with the right to sublicense, of any Inventions, including
without limitation Patents, within the AMYRIS Licensed IP.
1.72    “Third Party Conflict” has the meaning set forth in Section 2.H(i).
1.73    “Third Party Subcontractor” has the meaning set forth in Section 2.C(ii)
hereof.
1.74    “TOTAL Subcontractor” has the meaning set forth in Section 2.C(ii)
hereof.
ARTICLE 2.    LICENSE GRANT AND RELATED TERMS
A.    License to Make and Sell JV Products.
(i)    License Grants. Subject to Section 2.F and 2.I below and Article 7,
AMYRIS and its Affiliates hereby grant to Company the following perpetual and
irrevocable worldwide licenses, with the right to sublicense through multiple
tiers pursuant to Section 2.C below, for the JV Products:
(a)    a non-exclusive, royalty-free (subject to Section 2.A(iii) and (vi) and
Section 2.B below) right and license under the AMYRIS Licensed IP in each case
that is necessary or, in the case of the AMYRIS Farnesene Production IP, useful
to develop and/or optimize the processes of making farnesene from a Commercial
Farnesene Strain, purify farnesene from the fermentation broth, and convert
farnesene into farnesane in the Territory; and
(b)    a non-exclusive, royalty-free (subject to Section 2.A(iii) and (vi) and
Section 2.B below) right and license under the Intermediate Strain Technology to
optimize and/or engineer by any means the Intermediate Strain(s) into a
Farnesene Strain that produces farnesene at Commercial Scale (“Suitable
Commercial Strain”), which



10

--------------------------------------------------------------------------------




license may only be practiced if a Buy-Out Closing occurs prior to the
completion of the Biofene Development Project and no Program Strain exists at
the time of the Buy-Out Closing. Such license may be practiced only until the
date that Commercial Scale is demonstrated for a Suitable Commercial Strain, at
which time the license under this clause (b) shall automatically terminate;
(c)    an exclusive (subject to Section 2.A(iv)), royalty-free (subject to
Section 2.A(iii) and (vi) and Section 2.B below) right and license under the
AMYRIS Licensed IP in each case that is necessary or, in the case of the AMYRIS
Farnesene Production IP, useful to Make and Sell JV Products within the
Territory; and
(d)    a non-exclusive, royalty-free (subject to Section 2.B below) right and
license under the AMYRIS Licensed IP, in each case, that is necessary to offer
for sale, sell and import any Known By-Product(s) for any uses other than for
use(s) precluded by Third Party Conflicts; provided, however, that this license
shall not expand any obligation that AMYRIS may have to disclose the AMYRIS
Licensed IP beyond what is set forth elsewhere in this Agreement. For clarity,
the production of By-Products by Company or its Sublicensees or Subcontractors
in connection with the practice of the right to Make JV Products pursuant to
Section 2.A(c) above shall not be a breach of this Agreement.
For clarity, there shall be no volume or production limits on the foregoing
licenses set forth in clauses (a), (c) and (d), and such licenses may be
practiced by Company and its sublicensees anywhere in the Territory (subject to
Section 2.E(iv)) for the licensed uses.
(ii)    Limited License. The licenses granted Company above (a) allow it to
conduct licensed activities with respect to (x) the JV Products solely for use
in the Field, and/or (y) Known By-Products (on a case-by-case basis) solely for
use outside the applicable Third Party Conflict(s), and (b) include the right to
optimize the Company Strains by means of random mutagenesis but not any strain
engineering or other method of genetic manipulation (other than in the case of
the Intermediate Strains to the extent licensed herein). Upon termination of the
license granted in Section 2.A(i)(b), unless otherwise agreed in writing by the
Parties, at AMYRIS’ written request, Company shall destroy all quantities of the
Intermediate Strain(s) and any Strains developed under such license based on or
using the Intermediate Strain(s) other than the Suitable Commercial Strain(s).
(iii)    Inventions First Developed or Controlled by AMYRIS after Jet Go
Decision. Any Invention(s) first developed or Controlled by AMYRIS or its
Affiliates after the date of the Jet Go Decision that would be covered by the
AMYRIS Licensed IP or the Intermediate Strain Technology, as applicable, shall
be included therein only if the Company (or any successor of Company) agrees to
pay a commercially reasonable royalty (to be determined with regard to such
Inventions following its development with regard thereto). AMYRIS shall notify
Company (or any successor of Company) of any such Invention(s) promptly as they
first are developed or otherwise become Controlled by AMYRIS or its Affiliates,
providing a detailed description thereof. At the request of Company (and/or any
successor of Company), the Parties shall negotiate in good faith a



11

--------------------------------------------------------------------------------




commercially reasonable royalty for the use of such Invention(s). If the Parties
(or AMYRIS (and/or any successor of Company) agree in writing on such terms for
inclusion of such Invention(s) within the AMYRIS Licensed IP or the Intermediate
Strain Technology, as applicable, then they shall be subject to the applicable
licenses in Section 2.A. If the Parties (or AMYRIS and any successor of Company)
are unable to reach agreement on such terms, then at the request of Company (or
any successor of Company) such matter shall be submitted to baseball arbitration
for final resolution as provided in Section 8.E below.
(iv)    AMYRIS Retained Rights. AMYRIS retains (A) the co-exclusive right to
Make and Sell JV Products in Brazil, unless and until the Brazil Business is
contributed to or acquired by the Company or TOTAL in accordance with the terms
attached as Exhibit A hereto, (B) the right to conduct activities within the
Improvement Scope as permitted under the Collaboration Agreement and the conduct
of the Biofene Development Project and (C) for clarity, the exclusive right to
Make and Sell and otherwise exploit products for use outside the Field,
including the right to Manufacture farnesene and/or farnesane for use in such
other products. The Parties acknowledge that the exclusivity of the license
granted in Section 2.A(i)(c) is subject to the limited license granted by AMYRIS
to Novvi, per Section 2.1(a)(ii) of the IP License Agreement, to offer for sale,
sell, and import any by-products directly resulting from Novvi’s licensed
manufacture of base oils, additives and lubricants from farnesene for use in or
as diesel or jet fuel to AMYRIS or the Company, subject to the Amended and
Restated Novvi Side Letter.
(v)    General.
(a)    Survival. Except as provided in Section 2.A(i)(b) or in Article 7, the
licenses granted to Company in Article 2 shall be irrevocable until the end of
the Term and remain in full force and effect during the Term, notwithstanding
any breach or alleged breach of the Collaboration Agreement or any termination
or expiration of the Collaboration Agreement. For clarity, the licenses granted
to Company shall terminate upon the earlier of (i) expiration of the Term and
(ii) termination of this Agreement pursuant to Section 7.B or 7.C. However,
during the Term, except for such modifications as may apply under Section 2.I,
such licenses shall remain in effect regardless of the equity ownership of
Company or any changes thereto.
(b)    Licensed Patent List. The Patents existing as of the Effective Date
within the AMYRIS Licensed IP are those set forth in a letter provided by AMYRIS
to the Company of even date herewith. Upon the Company first becoming eligible
to practice the license granted in Section 2.A(i)(b), AMYRIS shall provide to
Company a list of Patents then currently existing within the Intermediate Strain
Technology. During the Term, AMYRIS shall provide to Company at least
semi-annually a complete and accurate written updated list of all Patents within
the AMYRIS Licensed IP and, if Company is eligible to practice the license
granted in Section 2.A(i)(b), the Intermediate Strain Technology; provided,
however, that such obligation shall cease (1) with respect to AMYRIS Licensed IP
as of the expiration of the last to expire of the Patents that are included in
the AMYRIS Licensed IP at the time of the first commercial sale of a JV



12

--------------------------------------------------------------------------------




Product or if no such sale has occurred by twenty (20) years after the Effective
Date, as of such date, and (2) with respect to the Intermediate Strain
Technology upon the existence of (x) a Suitable Commercial Strain or (y) the
achievement of a Successful Commercial Transfer of a Commercial Farnesene
Strain.
(vi)    If Company wishes to use any AMYRIS Certification Materials to sell, as
certified, a Farnesene Diesel Product or a Farnesene Jet Product, then Company
shall notify AMYRIS and shall be obligated to reimburse to AMYRIS for the
documented amounts incurred by AMYRIS in generating the applicable AMYRIS
Certification Materials after June 21, 2010; provided, however, for activities
conducted by AMYRIS Brazil in furtherance of its business in Brazil, no
reimbursement shall be required if the Brazil Business has been purchased by or
contributed to Company. Company shall pay such amounts to AMYRIS within thirty
(30) days of receipt of an invoice therefor unless otherwise agreed in writing
by the Parties.
B.    Third Party Agreements.
(i)    Company acknowledges that certain Patents and/or Inventions within the
AMYRIS Licensed IP have been or may be licensed to AMYRIS pursuant to one or
more Third Party Agreement(s), and that the sublicenses granted by AMYRIS to
Company with respect to the AMYRIS Licensed IP that is subject to any such Third
Party Agreement(s) are subordinate to the applicable terms of the applicable
Third Party Agreement. In the event that such terms would impose any obligations
on Company beyond those set forth in this Agreement, AMYRIS shall promptly
notify Company of such terms of any Third Party Agreement so that Company will
be informed of such terms. If AMYRIS fails to promptly disclose any such terms,
then Company shall have no responsibility to comply with the non-disclosed terms
or liability for failing to so comply. In the event that the licenses granted
hereunder include a sublicense under the IP License Agreement, the Company
acknowledges that such sublicense shall be subject to the Section 2.2 thereof.
(ii)    Company further acknowledges that, with respect to Patents and/or
Inventions within the scope of the AMYRIS Licensed IP or the Intermediate Strain
Technology, as applicable, that are licensed pursuant to a Third Party Agreement
to AMYRIS or its applicable Affiliate after the completion of the Biofene
Development Project, the sublicense granted by AMYRIS to Company may result in
payment obligations to the Third Party for the grant and/or practice of such
sublicense to Company. In such a case, with respect to any Third Party Agreement
entered by AMYRIS or its Affiliates after the Effective Date, Company shall only
receive such a sublicense if it agrees in writing, in a form reasonably
acceptable to AMYRIS, to pay any such amounts due for the grant of a sublicense
to Company or practice of such a sublicense by Company or its sublicensees
(which payments may include milestone payments and/or royalties on product
sales), and to otherwise comply with the terms of such Third Party Agreement.
(iii)    In the event of the filing of a bankruptcy petition under Title 11 of
the United States Code (the “Bankruptcy Code”) by or against a licensor of
intellectual property to AMYRIS under a Third Party Agreement(s) (the “Third
Party Licensor”),



13

--------------------------------------------------------------------------------




AMYRIS hereby assigns to Company the right to make the election set forth in
Section 365(n)(1)(B) of the Bankruptcy Code (the “365(n) Election”) if Third
Party Licensor as debtor in possession, or a trustee on its behalf, rejects the
Third Party Agreement pursuant to Section 365 of the Bankruptcy Code; provided,
however, that such 365(n) Election must be made by Company no later than the
earlier of (x) seven (7) Business Days after AMYRIS has provided written notice
to Company of any rejection of the Third Party Agreement and (y) five (5)
Business Days prior to any date set forth in an order of the bankruptcy court
having jurisdiction over the bankruptcy case of Third Party Licensor as the date
by which any such Section 365(n) Election must be made, which deadline shall be
provided in writing to Company by AMYRIS within two (2) Business Days after
AMYRIS receives written notice of same from such Third Party Licensor (the
“Election Deadline”). AMYRIS shall not have the right to make the election set
forth in Section 365(n)(1)(A) of the Bankruptcy Code prior to (1) the Election
Deadline, in the event Company has timely exercised the 365(n) Election, or (2)
if AMYRIS fails to timely notify Company of the rejection of such Third Party
Agreement, the date by which such Section 365(n) Election must be made. If
Company does not make the 365(n) Election on or prior to the Election Deadline,
then the right to make the Section 365(n) Election shall automatically re-vest
in AMYRIS, in which case AMYRIS shall be free to exercise the 365(n) Election in
its discretion.
(iv)    AMYRIS agrees not to terminate or permit termination of the Third Party
Agreement containing such license by exercise of an election under Section
365(n)(1)(A) of the Bankruptcy Code without the prior written consent of
Company. AMYRIS acknowledges that because the sublicenses granted by AMYRIS to
Company is a significant part of Company’s benefits under the Agreement, Company
does not anticipate that it would consent to termination of such Third Agreement
and shall not under any circumstances be obliged to give such consent.
(v)    In the event that any royalties are due under a 365(n) Election, then,
for clarity, the principles of Section 2.B(ii) shall apply to the allocation of
such royalties between the Parties. For clarity, the allocation between the
Parties of any royalties due with respect to the Third Party intellectual
property subject to such 365(n) Election shall remain unaltered following such
365(n) Election.
C.    Sublicenses and Subcontracts.
(i)    Company shall have the right to grant sublicenses, through multiple
tiers, of the licenses granted to Company in Section 2.A; provided, however,
with respect to the Manufacture of farnesene, Company may only grant sublicenses
for Manufacture of farnesene solely for sale to Company and its other
sublicensees to Make and Sell JV Products. Company and its Affiliates shall bind
its sublicensees to the restrictions in clauses (a) and (b) of Section 4.B(iii)
and AMYRIS shall have third party beneficiary rights with respect thereto
analogous to those set forth in Section 2.C(iii)(b).
(ii)    Company may grant to a Third Party or TOTAL or any of TOTAL’s Affiliates
(any such Third Party, a “Third Party Subcontractor”, and/or to any of Total,



14

--------------------------------------------------------------------------------




or any of its Affiliates, in its capacity a subcontractor to Company, a “TOTAL
Subcontractor”) have made rights under:
(a) the licenses in Section 2.A(i)(a) and (c), as are reasonably necessary or
materially useful to Manufacture the JV Products for, by or on behalf of,
Company or Make and Sell JV Products for, by or on behalf of, Company (for
clarity, solely for use in the Field), including without limitation, if
reasonably necessary or materially useful for the relevant activity, use of the
Commercial Farnesene Strain(s), and
(b) the license in Section 2.A(i)(b), on and after the date on which such
license may be practiced, as are reasonably necessary or materially useful to
exercise such license, the Intermediate Strain(s).
Any Subcontractor shall represent, warrant and covenant that its Manufacture and
supply of farnesene or the applicable JV Product (or intermediate thereof) to
Company will be conducted in accordance with the specifications and instructions
provided by Company and all applicable Legal Requirements.
(iii)    Common Provisions.
(c)    Any sublicense or Subcontractor agreement entered into by Company shall
be in writing and contain (1) terms that are consistent in all material respects
with this Agreement; (2) reasonable confidentiality terms that obligate the
sublicensee or Subcontractor to comply with provisions regarding non-disclosure
and non-use of AMYRIS Confidential Information at least as restrictive as those
of this Agreement; (3) if the sublicensee or Subcontractor will have access to
any Company Strain (such a Person or any other Person that has access to any
Company Strain, a “Strain Recipient”), material transfer and use restrictions on
the Company Strains consistent with those as described in Section 2.E below,
and, without limitation of Section 3.A, such other provisions governing
intellectual property as may be agreed in writing by Company and AMYRIS, on a
case-by-case basis; (4) a covenant limiting the practice of the licenses to the
Field, as described in Section 4.B(iii) below; (5) provisions regarding
reporting, audit and inspection rights, including those to protect AMYRIS
Farnesene Production IP and the Company Strain(s), including as described in
Section 2.F; and (6) provisions to effect the transfer to Company (or at the
request of AMYRIS, to AMYRIS) rights to any intellectual property with respect
to which AMYRIS is entitled to ownership, as described in Section 3.A hereof).
(d)    Each sublicense or Subcontractor agreement and any other agreement that
relates to use of a Strain with a Strain Recipient shall further provide that
AMYRIS shall be a third party beneficiary of such agreement by a right to
directly enforce against the sublicensee or Subcontractor or other Strain
Recipient a material uncured breach of such agreement, as the case may be, if
and solely to the extent that (1) such a breach relates to activities conducted
with farnesene made by a Company Strain, and (2) Company fails to act reasonably
and as expeditiously as possible under the circumstances to address any such
breach (provided that such failure to act expeditiously is not the result of any
action or inaction on the part of AMYRIS). For the avoidance of doubt, the
foregoing



15

--------------------------------------------------------------------------------




sentence shall not be deemed to limit any right of any AMYRIS member of the
board of directors of Company to act in the best interests of AMYRIS in making
any determination as a director. Each sublicensee of Company hereunder and each
Company Affiliate shall also be required to so designate AMYRIS as a third party
beneficiary in any of its agreements with any Strain Recipient.
(e)    Except as otherwise agreed by AMYRIS and Company, each sublicensee and
Subcontractor and any other Strain Recipient in any agreement described in
clause (b) above shall be required (1) to obtain and maintain insurance at least
as great as required to be held by Company pursuant to Section 5.B hereof and
(2) to indemnify and hold harmless Company, AMYRIS and TOTAL and their
respective directors, officers, employees and agents from and against any and
all Third Party claims, suits and proceedings to the extent that such claims,
suits and proceedings arise out of, are based on, or result from its willful
misconduct or gross negligence or a breach of any provision of Subcontractor’s
or sublicensees or Strain Recipient’s agreement with Company (or its Affiliates
or sublicensees), including any representation, warranty or covenant thereunder.
D.    Technology Transfer and Escrow.
(i)    Commercial Technology Transfer. Following the designation of a Program
Strain, to facilitate the practice by Company of the licenses granted herein, at
Company’s written request and expense, AMYRIS shall deliver to Company the
Program Strain and with regard to the then current process for the Manufacture
of JV Products using such Program Strain and the documentation specified on
Exhibit B (“Commercial Technology Transfer Package”).
(ii)    Commercial Strain Technology Transfer Assistance. At Company's request
and expense, to facilitate the practice of the licenses granted to Company,
following the designation of the first Program Strain, AMYRIS shall provide to
Company (or its designee) a one-time site-specific technology transfer of the
then-current Manufacturing process for the JV Products using the Program Strain,
which technology transfer shall include training and on-site support (by persons
directly involved in the development, use, scale-up and/or operation of the
AMYRIS Licensed IP to implement the practice of the AMYRIS Licensed IP and
achieve steady state production of farnesene and/or farnesane).
(iii)    Escrow. At Company’s expense, AMYRIS will deposit (on the timing
specified below) with a mutually agreed Third Party escrow agent (the “Escrow
Agent”), pursuant to one or more escrow agreements entered by such Escrow Agent,
AMYRIS and Company the following (collectively, the “Escrowed Materials” and
each escrowed Strain, a “Banked Strain”):
(a)    Continuing until the earliest of (1) the existence of a Suitable
Commercial Farnesene Strain, (2) the twentieth anniversary of the Effective
Date, (3) the termination of the Biofene Development Project prior to the
designation of a Program Strain, and (4) the achievement of a Successful
Commercial Transfer, AMYRIS shall escrow the following materials: the
Intermediate Strain(s) and the then current process for the Manufacture of JV
Products using the Intermediate Strain(s) including the



16

--------------------------------------------------------------------------------




documentation specified on Exhibit C (“Initial Package”). The Initial Package
shall be escrowed no later than within thirty (30) days of the Effective Date
and at least semi-annually thereafter until the occurrence of the earliest of
clauses (1) - (4) of this Section 2.D(iii)(a), AMYRIS shall update the Initial
Package to reflect the then current process for the Manufacture of JV Products
using the then current Intermediate Strain(s).
(b)    No later than thirty (30) days after designation of each Program Strain,
AMYRIS shall escrow the following materials: such Program Strain and the then
current process for the Manufacture of JV Products using such Program Strain,
including without limitation, the documentation specified on Exhibit B.
(c)    Company may, from time to time, obtain access to the Escrowed Materials
(at the location of the Escrow Agent) for audit purposes, i.e. to verify that
the Escrowed Materials have been properly submitted and stored (provided that if
AMYRIS requests, Company’s representative may be accompanied by AMYRIS’
representative during such audit), and upon request of Company and at the
Company’s expense, AMYRIS shall cause the Escrowed Materials to be sent to an
independent laboratory reasonably agreed to by the Parties to allow testing and
to evidence that the Banked Strains remain viable and continue to produce
farnesene at expected yields, in which case such laboratory shall be considered
a Strain Recipient for purposes of this Agreement.
(d)    Company will have the right to a release of the Escrowed Materials from
the Escrow Agent (1) in the case of the Intermediate Strain(s) and the Initial
Package, on or after the date on which the Company has the right to practice the
license set forth in Section 2.A(i)(b), or (2) in the case of the Program
Strain(s) and the Commercial Technology Transfer Package, if AMYRIS fails to
promptly provide the complete technology transfer with respect to the Program
Strain contemplated by Section 2.D(ii) or if following such transfer, the
Company’s quantity of the Program Strain fails to perform as expected within six
(6) months of such transfer.
(e)    AMYRIS’ obligation to escrow the Intermediate Strain(s) and the Initial
Package shall terminate as of the achievement of a Successful Interim Transfer
and its obligation to escrow the Program Strain(s) and the Commercial Technology
Transfer Package shall terminate on the achievement of a Successful Commercial
Transfer. Thereafter, the Company shall be responsible for maintaining the
Strains and information that were the subject of the Successful Commercial
Transfer.
(f)    Any dispute between the Parties regarding the deposit of any Escrowed
Materials or the access to any Escrowed Materials shall be resolved as provided
in Section 8.A, B and D or, if different, the dispute resolution provisions of
the Escrow Agreement shall govern and supersede this sentence.
(iv)    For clarity, the information, know-how and materials disclosed by AMYRIS
in any technology transfer or otherwise hereunder shall only be used by Company
and its Affiliates and sublicensees and Subcontractors pursuant to the
applicable license(s) granted in Section 2.A above and such disclosure is not
intended to grant any other rights of use, express or implied.



17

--------------------------------------------------------------------------------




(v)    At the time of delivery of the Initial Package or the Commercial
Technology Transfer Package, as the case may be, Amyris shall also provide to
the Company, upon its request, the then current capital costs at Amyris’ Brotas
plant and its then current operating expenses for farnesene production.
E.    Strain Restrictions. During the Term except as expressly provided in this
Agreement, without the express written consent of AMYRIS, Company shall:
(i)    not and shall not allow any other Person to engage in the further
optimization of any Commercial Farnesene Strain(s), including using any strain
engineering or method of genetic manipulation by any means other than random
mutagenesis, and not to use any other Company Strain other than pursuant to the
license set forth in Section 2.A(i)(b), if applicable;
(ii)    not and shall not allow any other Person to, except as expressly
permitted in this Agreement, (a) reverse engineer any Company Strain(s), (b)
engineer (other than through random mutagenesis) any other strain from the
Commercial Farnesene Strain(s) or engineer any other Company Strain other than
pursuant to the license set forth in Section 2.A(i)(b), (c) use any Company
Strain, or (d) distribute, disclose or transfer any Company Strain, or any
AMYRIS Licensed IP, to any of its Affiliates, TOTAL or any Third Party, with
respect to subsections (a) and (b) of this Section 2.E(ii), for any purpose; and
with respect to subsections (c) and (d) of this Section 2.E(ii), for any purpose
outside of the scope of licenses granted in Section 2.A above and the
subcontracting rights set forth in Section 2.C, and in all such cases, such
activities shall be subject to the terms of this Agreement;
(iii)    handle, and cause any Strain Recipient to handle, the Company Strain(s)
in a safe and prudent manner, in accordance with applicable law and regulations
and guidelines used by AMYRIS in its own activities involving the Company
Strains, as provided by AMYRIS to Company;
(iv)    not distribute, disclose or transfer (or permit to be distributed,
disclosed or transferred) the Intermediate Strain(s) or any other Strain that is
a genetic manipulation or modification of any Intermediate Strain (other than
the Commercial Farnesene Strain(s) which the Company may use as described below)
in connection with the exercise of its license under Section 2.A(i)(b), if
applicable, to any other Person except pursuant to and in accordance with its
agreement with Company or to any location other than the following countries:
Australia, Brazil, Canada, Japan, Mexico, South Korea, United States, the
countries that are members of the European Union as of the Effective Date, a
listing of which is provided on Exhibit E. For clarity, it is understood and
agreed that the Company and its designees may conduct any licensed activities
that do not involve the practice of the license granted to Company under
Section 2.A(i)(b) (e.g. use of a Commercial Farnesene Strain for production of
JV Products as well as any downstream processing of JV Products) in any location
such entities deem appropriate; provided, if the Company or its designees intend
to conduct the manufacture of farnesene in any country other than: Australia,
Brazil, Canada, Japan, Mexico, South Korea, United States and the member
countries of the European Union which are listed on Exhibit E, the Company shall



18

--------------------------------------------------------------------------------




notify AMYRIS at least 60 days prior to the selection of the applicable country
as a farnesene manufacturing location. If AMYRIS believes that the farnesene
manufacture in such identified country would pose material risk that the conduct
of such activities could jeopardize any Commercial Farnesene Strain, including
loss of trade secret status with respect to the Commercial Farnesene Strain or
any material information with respect thereto or to the related manufacturing
process, AMYRIS shall identify such risks with particularity and provide
reasonable evidence that the existing precautionary measures provided in this
Agreement are insufficient with respect to such material risks. In any such
case, the Parties shall discuss in good faith such risks and other reasonable
precautionary measures that could be taken to mitigate such risks. In the event
the Parties agree on such other precautionary measures, then such measures shall
constitute the “Precautionary Measures”. In the event the Parties do not agree
on whether any Precautionary Measures should be established or the nature of
such Precautionary Measures, either Party may refer the matter to the dispute
resolution procedures under Sections 8.A and 8.B for determination of (a)
whether any Precautionary Measures should be established and (b) if so, the
nature of such Precautionary Measures. Company shall implement any Precautionary
Measures (whether mutually agreed or established pursuant to the preceding
sentence) prior to engaging in the licensed activities in the applicable country
and shall maintain any such Precautionary Measures in place for so long as such
activities are being conducted; and     
(v)    ensure that any sublicensee, Subcontractor or Strain Recipient shall be
expressly bound in writing to the provisions set forth in this Section 2.E.
F.    Reporting, Audit and Inspection Rights. This Section 2.F shall apply to
any Third Party that Manufactures farnesene for Company (each a “Third Party
Manufacturer”) or, if the Company Manufactures JV Products itself, to the
Company and to any other Strain Recipient. AMYRIS shall have the right, upon
reasonable prior notice and during normal business hours, at agreed times to
inspect those portions of facilities at which farnesene is Manufactured or where
any Company Strain is used where such activities occur, and the books and
records of Third Party Manufacturer or Company or other Strain Recipient, as
applicable, relating specifically to such Manufacture or any Company Strain,
including any Manufacturing batch records for the Manufacture of farnesene. At
the request of any Third Party Manufacturer, AMYRIS shall enter into a customary
confidentiality agreement with the Third Party Manufacturer in form and
substance reasonably acceptable to the Manufacturer to keep the results of such
inspection confidential, provided that AMYRIS may (i) share with Company the
results of any such inspections, and (ii) use and disclose such results to the
extent reasonably necessary to enable Company to enforce its rights under its
contract with the Third Party Manufacturer. Company or any Third Party
Manufacturer, as applicable, shall deliver to AMYRIS a once-monthly summary
report relating to any Manufacture conducted using any Company Strain and such
other customarily-maintained information regarding such Manufacture as may be
reasonably requested by AMYRIS.
G.    No Implied Rights. For the avoidance of doubt, (i) Company and its
Affiliates shall have no right, express or implied, with respect to any
intellectual property rights of AMYRIS or any of its Affiliates, except as
expressly provided in this Agreement



19

--------------------------------------------------------------------------------




and (ii) AMYRIS and its Affiliates shall have no right, express or implied, with
respect to any intellectual property rights of Company or any of its Affiliates,
except as expressly provided in this Agreement.
H.    By-Products.     
(i)     As used in this Section, “Third Party Conflict” is a conflict between
(a) a proposed grant of a non-exclusive license to the Company under Section
2.A(i)(d) with respect to a potential Known By-Product or Known By-Product and
(b) a written agreement between AMYRIS and a Third Party granting an exclusive
license or other exclusive commercial rights (e.g. non-competition) to such
Third Party for the applicable potential Known By-Product or Known By-Product
for one or more uses, which contractual right is in effect at the time of
designation of the applicable By-Product as a Known By-Product, which written
agreement either (x) precludes designating such By-Product as a Known By-Product
for any uses, or (y) excludes one or more uses from the Company’s non-exclusive
license for such Known By-Product(s) for one or more specific uses (including
the making of a particular Known By-Product from a non-conflicting By-Product
and using such Known By-Product for one or more specific excluded uses). In the
event that a Third Party Conflict exists for some but not all uses for a
particular Known By Product, the Third Party Conflict shall only apply to these
limited uses.
(ii)    As used in this Section, a “ Potential Third Party Conflict” is a
conflict between (a) a proposed grant of a non-exclusive license to the Company
under Section 2.A(i)(d) with respect to any potential Known By-Product or Known
By-Product, and (b) any arrangement that AMYRIS is negotiating in good faith
with a Third Party pursuant to a written term sheet in which AMYRIS has offered
to grant an exclusive license or other exclusive commercial rights (e.g. non
competition) with regard to any such By-Products for one or more uses, and
timely notified the Company pursuant to Section 2.H(iii) below, provided that
such term sheet (whether or not binding) either (x) precludes designating such
By-Product as a Known By-Product or (y) specifically excludes one or more uses
from the Company’s non-exclusive license for such Known By-Product(s) (including
the making of a particular Known By-Product from a non-conflicting By-Product
and using such Known By-product for one or more specific excluded uses). If
there is a Potential Third Party Conflict, the applicable By-Product shall not
be designated as Known By-Product (or in the case of a Known By-Product as of
the Effective date, shall be suspended unless and until the first to occur of :
(a) AMYRIS ceases such negotiations, or (b) AMYRIS has not completed such
negotiations with the Third Party with which it was negotiating as of the date
of AMYRIS’ notice of the Potential Third Party Conflict within twelve (12)
months after such receipt or delivery of notice (the “Negotiation Period”). If
AMYRIS timely concludes such negotiations and enters a definitive agreement with
such Third Party, then the Potential Third Party Conflict with respect such
agreement would become a Third Party Conflict. In the event that a Third Party
Conflict exists for some but not all uses for a particular Known By Product, the
Third Party Conflict shall only apply to these limited uses
(iii)  Within three (3) weeks after the Effective Date, AMYRIS shall notify the
Company of all Third Party Conflicts with respect to the Known By-Products
identified as of the Effective Date and Total, on the behalf of the Company,
may, at its election,



20

--------------------------------------------------------------------------------




initiate the verification process as provided for in Section 2.H.(vii). With
respect to Known By-Products identified as of the Effective Date, AMYRIS shall
not enter into any term sheet that would conflict with the rights granted to the
Company hereunder and/or any exclusive agreement with any Third Party after the
Effective Date.
(iv)    During the Term of this Agreement, if (x) AMYRIS in the course of
performing the Biofene Development Project or (y) the Company identifies any
By-Products that are not then Known By-Products, it shall notify the other Party
in writing and identify such By-Product (by chemical structure, if possible, and
if not, by some other unambiguous manner of characterization) and prevalence
relative to the JV Product. Upon receipt of such notice, such By-Product shall
be designated as a Known By-Product (and listed on Exhibit F) unless, within
forty-five (45) days of AMYRIS’ receipt or delivery of such notice, AMYRIS
notifies the Company of a Third Party Conflict(s) with respect to such
By-Product that prevents such By-Product from being designated as a Known
By-Product, in which case such By-Product will not be designated as a Known
By-Product, except as otherwise provided in this Section 2.H.
(v) If AMYRIS fails to identify a Third Party Conflict or Potential Third Party
Conflict within the applicable time frame set forth above, with respect to (a) a
particular potential Known By-Product, then such potential Known By-Product
shall be a Known By-Product and automatically be listed on Exhibit F hereto, and
(b) a Known By-Product, then any such unidentified Third Party Conflict shall
not limit the Company’s non-exclusive license hereunder with regard thereto.
(vi) If at any time a Potential Third Party Conflict and/or a Third Party
Conflict, as applicable, that previously existed has, in part or in whole, been
reduced or eliminated for one or more Known By-Products or for any By-Product
denied designation as a Known By-Product, AMYRIS will within thirty (30) days
notify the Company in writing, identifying for each By-Product all remaining
limitations on such use, and the list of Third Party Conflict(s) will, with
regard to such affected By-Products, be automatically modified accordingly.
(vii)    In the event that Company desires verification of the scope or
applicability of any Third Party Conflict with respect to any particular Known
By-Product or By-Product denied designation as a Known By-Product, then on or
after receipt of notice of the applicable Third Party Conflict, the Company
shall notify AMYRIS in writing, and AMYRIS shall make available a copy of all
terms of the agreement(s) entered by AMYRIS with Third Parties, which terms give
rise to the Third Party Conflict(s) at issue, and any ancillary provisions
necessary to fully interpret such Third Party Conflict(s), to a mutually
acceptable, conflict-free attorney practicing in the United States at a
nationally recognized law firm and who has an college or advanced degree in
chemistry for the sole purpose of determining whether AMYRIS has accurately
described the scope or applicability of the license grant or other restrictions
that comprise the Third Party Conflict(s) with regard to the applicable Known
By-Product or By-Product denied designation as a Known By-Product so that the
Company can be informed of the information described in the following sentence.
Subject to obligations of confidentiality to AMYRIS, such attorney may disclose
to the Company, with respect to any particular Known By-Product or By-Product
denied



21

--------------------------------------------------------------------------------




designation as a Known By-Product, the scope of the license(s) and applicable
restrictions (including, the uses, geographies and time periods) comprising the
Third Party Conflict under the applicable Third Party agreement, but not the
provisions themselves. The costs of any such determination shall be borne by the
Company (or its designee) (or, prior to a Go Decision, by Total).
(viii)    In the event that there are limits on the ability of the Company to
commercialize a particular Known By-Product or By-Product denied designation as
a Known By-Product due to Third Party agreements previously entered by AMYRIS,
at the request of the Company, AMYRIS and the Company shall discuss in good
faith structures and, if possible, terms for the commercialization of such Known
By-Product or By-Product denied designation as a Known By-Product, consistent
with AMYRIS’ existing obligations to Third Parties.
I.    Consequences of Amyris Competitor Control of the Company. If an AMYRIS
Competitor owns, directly or indirectly, the majority of the Voting Shares of
the Company, then as of the effective date of the acquisition of such majority
of Voting Shares of the Company (the “Transition Date”), the licenses granted to
the Company with respect to (a) AMYRIS Licensed IP, including any AMYRIS
Farnesene Production IP, and (b) any Intermediate Strain Technology, shall not
include Inventions first made or generated after the Transition Date, or
intellectual property rights relating to such Inventions (collectively, the
“Excluded Inventions”). In addition, notwithstanding anything herein, the
Company shall have no rights, and AMYRIS shall have no obligations, hereunder
with respect to any Excluded Inventions.



22

--------------------------------------------------------------------------------




ARTICLE 3.    OWNERSHIP AND PATENT MATTERS
A.    Ownership.
(i)    Controlling Terms. Company acknowledges that (subject to the licenses
granted herein) the intellectual property ownership provisions of Section 6.1(d)
of the Collaboration Agreement attached as Exhibit D hereto establish the
ownership of Collaboration IP and that the terms of Section 6.1 shall govern
with respect to any such Collaboration IP; provided, however, that AMYRIS shall
be the sole owner of any Inventions that are conceived or reduced to practice by
the Company in connection with the exercise of the license grant in Section
2.A(i)(b) and such Inventions shall be considered Collaboration IP. Company
agrees and shall cause its Affiliates (and TOTAL and its Affiliates if TOTAL or
any of its Affiliates is a Subcontractor or sublicensee) to agree to
intellectual property ownership provisions that allow Company to grant to AMYRIS
and TOTAL, respectively, any ownership interest to which they would be entitled
under the Collaboration Agreement had the intellectual property been developed
by Company itself rather than by such other person or entity. Company shall use
commercially reasonable means to require its other sublicensees and
Subcontractors to agree to such provisions. Any intellectual property developed
by a Company Affiliate or sublicensee or any of their respective subcontractors
shall be considered developed by the Company for purposes of this provision.
(ii)    Other Intellectual Property. Any intellectual property not covered by
clause (i) that is developed by or on behalf of the Company shall be owned
solely by the Company (or its designee) (unless otherwise agreed by Company and
AMYRIS in a written agreement executed after the Effective Date).
(iii)    Assignment. In furtherance of the provisions of Section 3.A(i) above,
Company hereby assigns, without further consideration, (a) to AMYRIS, all right,
title and interest that Company may have from time to time (other than by virtue
of the license grants in Section 2 above) in any intellectual property that the
Collaboration Agreement allocates sole ownership to AMYRIS, and (b) to AMYRIS
and TOTAL, jointly all right, title and interest that Company may have from time
to time (other than by virtue of the license grants in Section 2 above) in any
intellectual property that the Collaboration Agreement allocates joint ownership
to AMYRIS and TOTAL. AMYRIS hereby assigns to Company, without further
consideration, all right, title and interest in any intellectual property in
which Company may have any right or interest pursuant to Section 3.A(ii) above.
With respect to Inventions that are the subject of Section 3.A(i) or (ii) above,
each Party agrees, at the request and expense of the requesting Party, to
execute all documents and take all actions reasonably requested by the other
Party from time to time to perfect title to and the ownership interest of the
requesting Party in a manner consistent with the allocation of ownership set
forth in Section 3.A(i) or (ii), as applicable.
B.    Prosecution and Maintenance of Patents.
(i)    Collaboration Agreement. Except as set forth in clause (ii) below,
Company agrees that the patent prosecution and maintenance provisions of
Section 6.8 of



23

--------------------------------------------------------------------------------




the Collaboration Agreement apply with respect to the Patents covered thereby
and Company agrees to cooperate with all reasonable requests by AMYRIS relating
to AMYRIS’ exercise of its rights or performance of its obligations under
Section 6.8 of the Collaboration Agreement. Company shall, at its expense,
cooperate fully with AMYRIS in the preparation, filing, prosecution and
maintenance of and conducting or defending any interferences, oppositions or
similar proceedings with respect to any Patents licensed by AMYRIS to Company
under this Agreement or assigned to AMYRIS under this Agreement and in obtaining
and maintaining any patent extensions, supplementary protection certificates and
the like with respect to any such Patents.
(ii)    Patent Maintenance. AMYRIS shall comply with the terms of Section 4.D(i)
below.
(iii)    Company-Owned Patents. Company shall at its discretion and expense,
conduct and be responsible for the prosecution and maintenance of patent
applications and Patents owned by it. To the extent that AMYRIS is involved in
the conception or reduction to practice of any Inventions owned by Company
hereunder, AMYRIS shall, at Company’s expense, cooperate fully with Company in
the preparation, filing, prosecution and maintenance of and conducting or
defending any interferences, oppositions or similar proceedings with respect to
any Patents filed with respect to such Inventions and in obtaining and
maintaining any patent extensions, supplementary protection certificates and the
like with respect to any such Patents.
C.    Information Rights.
(i)    Status Reports. Following (a) execution of the common interest agreement
contemplated in Section 3.F and (b) the commencement of the Operational Phase,
AMYRIS shall provide to the Company at least quarterly, or on such other
schedule as the Parties may agree, a status report on the prosecution and
maintenance of patent applications and patents within the AMYRIS Licensed IP. In
addition, AMYRIS shall provide Company with periodic updates regarding
Inventions (including intellectual property) generated in connection with the
Biofene Development Project and/or that specifically relate to JV Products,
decisions to file (or not file) patent applications with respect to such
Inventions, and the status of any patent applications filed with respect to such
Inventions.
(ii)    Review Rights. To allow the Company to be informed with respect to
AMYRIS Licensed IP licensed to Company under this Agreement, Company shall have
the right, on reasonable notice, to inspect and review the following records
maintained by AMYRIS relating to the information contained in those certain
Biofene Development Project weekly reports and quarterly reports provided under
the Collaboration Agreement and the associated documentation forming the basis
of such reports, including at least, standard operating protocols, procedures,
batch records, reports regarding deviations, laboratory notes, bioinformatic and
genomic data, detailed fermentation performance data in the laboratory, pilot
plant or manufacturing runs, in each case, solely to the extent necessary (or in
the case of the AMYRIS Farnesene Production IP included therein, materially
useful) for Company (or its sublicensees or Subcontractors) to exercise its
rights



24

--------------------------------------------------------------------------------




or perform its obligations under this Agreement and, for clarity, provided that
AMYRIS shall not be required to create any documents not already in existence
for the sole purpose of complying with this clause 3.C(ii).
D.    Patent Enforcement.
(i)    Notice. Each of AMYRIS and Company shall promptly notify the other in
writing of any existing or threatened infringement or misappropriation by any
Third Party of any AMYRIS Licensed IP licensed to Company under this Agreement,
which infringement or misappropriation could reasonably be expected to have a
material adverse effect on the ability of the Company or its designees to Make
and/or Sell one or more JV Products (“Infringement”) of which it becomes aware,
and upon reasonable request (and subject to an applicable common interest
agreement) shall provide all evidence in its possession demonstrating such
Infringement (other than information that such Party is prevented from
disclosing due to confidentiality or other similar obligations).
(ii)    Collaboration Agreement. Company agrees that the patent enforcement
provisions of Section 7.2 of the Collaboration Agreement shall govern the
intellectual property that is the subject thereof and agrees to be bound by such
provisions, except as expressly provided below.
(a)    AMYRIS. AMYRIS shall have the first right (but not the obligation) to
enforce any issued patent(s) within the AMYRIS Licensed IP claiming the use of
any JV Product(s) in the Field, including without limitation (1) US Patent No.
7,399,323 and/or US Patent No. 7,846,222 (and any foreign equivalents), and/or
(2) any issued Patent that is within the AMYRIS Licensed IP and comprises
Collaboration IP developed by or on behalf of Company, in each case, against any
Third Party infringement (including any declaratory judgment with respect to
Third Party non-infringement) that would adversely affect the business of
Company relating to JV Products in the Field and to conduct the defense in
connection with any such action. At the request of AMYRIS or Company, Company
and AMYRIS shall discuss means to cease any such infringement. If AMYRIS fails
to commence a proceeding to cease any such infringement within one hundred
twenty (120) days of becoming aware of such an infringement, Company shall have
the right to commence and control proceedings to cease any such infringement. In
each case, the enforcing Party may retain any damages recovered in any such
proceeding. In any enforcement proceeding that is the subject of this Section
3.D(ii)(a), Company (and its Affiliates and sublicensees) or AMYRIS, as the case
may be, shall join in any such proceeding, at the enforcing Party's request or
if required by applicable law, in each case at the enforcing Party’s expense. In
a case in which Company is enforcing under this Section 3.D(ii)(a), AMYRIS and
Company shall seek to develop a litigation strategy that will cease the
infringement while limiting any adverse impact on the other businesses of AMYRIS
or any of its Affiliates or licensees.
(b)    Company. For any Patents or other intellectual property owned by Company,
Company shall have the sole right, at its expense, to enforce and defend such
Patents or other intellectual property (including without limitation, any
declaratory judgment actions) and to retain any recovery.



25

--------------------------------------------------------------------------------




(c)    Cooperation. In connection with any claim, suit or proceeding subject to
this Section 3.D (including per Section 7.2 of the Collaboration Agreement), the
Parties shall cooperate with each other (in the case of enforcement by Company,
at the expense of Company) and shall keep each other reasonably informed of all
material developments in connection with any such claim, suit or proceeding.
(d)    Settlement. In connection with any claim, suit or proceeding subject to
this Section 3.D(ii), neither Party shall enter into any settlement agreement
with any Third Party that would conflict with rights granted to the other Party
under this Agreement, or impose any obligations on such other Party (beyond
those already included herein), without the prior written consent of such
affected Party, which consent shall not be unreasonably withheld.
E.    Infringement of Third Party Rights.
(i)    If a JV Product becomes the subject of a claim or assertion of
infringement of a Third Party Patent granted in any jurisdiction, the Party
first learning of such claim or assertion shall promptly notify the other Party
in writing, and shall provide all information relating thereto (other than
information that such Party is prevented from disclosing due to confidentiality
or other similar obligations).
(ii)    In the event of such a Third Party claim of infringement, any Party that
is the subject of such claim or assertion under this Section 3.E may defend
itself in its sole discretion and at its sole expense; provided, however, that
(a) the Party that is the indemnifying Party with respect to such claim pursuant
to the terms of Section 5 or (b) the Party designated in writing by the Parties
may control the conduct of any proceeding and in such case the procedures set
forth in Section 5.A shall govern the defense of such action. In any such case,
the Indemnified Party shall cooperate with the Indemnifying Party with such
defense; provided, if there is a conflict of interest between the Parties, the
Indemnified Party shall be entitled to be represented by separate counsel at the
Indemnifying Party’s expense. In a case in which Company is defending an action
under this Section 3.E(ii)(b), AMYRIS and Company shall seek to develop a
litigation strategy to defend the claim while limiting any adverse impact on the
other businesses of AMYRIS or any of its Affiliates or other licensees.
(iii)    In connection with any such claim of infringement, Company and AMYRIS
shall cooperate in the defense of any such action at the request and expense of
the party controlling such action, unless there is a material conflict of
interest that would prevent such cooperation.
(iv)    In connection with any claim, suit or proceeding that is the subject of
this Section 3.E, neither Party shall enter into any settlement agreement with
any Third Party that would conflict with rights granted to the other Party under
this Agreement, or impose any obligations on such other Party (beyond those
already included herein), without the prior written consent of such affected
Party, which consent shall not be unreasonably withheld.



26

--------------------------------------------------------------------------------




F.    Common Interest Disclosures and Agreement. With regard to any information,
materials or opinions disclosed relating to the freedom to operate under the
licenses granted hereunder, which information, materials or opinions are
regarding intellectual property or technology owned by Third Parties that may
affect the conduct of Company and the activities contemplated by this Agreement,
the Parties agree that they have a common legal interest in determining whether,
and to what extent, such Third Party intellectual property rights may affect the
conduct of Company and the activities contemplated by this Agreement, and have a
further common legal interest in defending against any actual or prospective
Third Party claims based on allegations of misuse or infringement of
intellectual property rights relating to Company. All such information,
materials and opinions will be treated if applicable as protected by the
attorney-client privilege, the work product privilege, and any other privilege
or immunity from discovery that may otherwise be applicable. By sharing any such
information, materials or opinions, neither Party intends to waive or limit any
privilege or immunity from discovery that may apply to the shared information
and materials. Neither Party shall have the authority to waive any privilege or
immunity on behalf of the other Party without such other Party’s prior written
consent, nor shall the waiver of privilege or immunity resulting from the
conduct of one Party be deemed to apply against the other Party. In addition,
with regard to (i) the prosecution of Patents for intellectual property
developed by or on behalf the Company and governed by the Collaboration
Agreement and (ii) other relevant matters, the Parties shall enter into (with
TOTAL) a reasonable common interest agreement, with the consent to the terms not
to be unreasonably withheld.
ARTICLE 4.    REPRESENTATIONS, WARRANTIES AND COVENANTS
A.    Mutual Representations and Warranties. Company hereby makes the following
representations and warranties to AMYRIS, and AMYRIS hereby makes the following
representations and warranties to Company, in each case as of the Effective
Date:
(i)    It is a company duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it is organized. It has all
requisite corporate power and authority to own its respective properties and to
carry on its respective business as conducted as of the date of this Agreement
and as proposed to be conducted. It has the requisite power and authority to
execute, deliver and perform its obligations under this Agreement.
(ii)    All corporate action on the part of it, its officers, directors and
stockholders necessary for the authorization, execution and delivery of this
Agreement, and the performance of all obligations hereunder, has been taken or
shall be taken prior to the date of this Agreement, and this Agreement, when
executed and delivered by it, shall constitute a valid and legally binding
obligation of it, enforceable against it in accordance with its terms except to
the extent that (a) such enforcement may be subject to bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditor’s rights generally and (b) the remedy of specific
performance or injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.



27

--------------------------------------------------------------------------------




(iii)    The execution, delivery and performance of this Agreement (with or
without the giving of notice, the lapse of time or both) and the consummation of
the transactions contemplated hereby, (a) do not require the consent of any
Third Party; (b) do not conflict with, result in a breach of, or constitute a
default under, its organizational documents or any other material contract or
agreement to which it is a party or by which it may be bound or affected; and
(c) do not violate in any material respect any provision of applicable law or
any order, injunction, judgment or decree of any Governmental Entity by which it
may be bound, or require any regulatory filings or other actions to comply with
the requirements of applicable law, except to the extent that either Party is
required to file any notification pursuant to applicable anti-trust or
competition laws. It is not a party to, nor is it bound by, any agreement or
commitment that prohibits the execution and delivery of this Agreement.
(iv)    No insolvency proceedings of any character, including bankruptcy,
receivership, reorganization, composition or arrangement with creditors,
voluntary or involuntary, affecting it are pending or threatened, and it has not
made any assignment for the benefit of creditors or taken any action in
contemplation of, or which would constitute the basis for, the institution of
such insolvency proceedings.
(v)    There is no action, suit, proceeding or investigation pending or
threatened against it which questions the validity of this Agreement. It is not
in violation of any applicable law in respect of the conduct of its business or
the ownership of its properties which violation would have a material adverse
effect on its business or the ownership of its properties, and it shall
undertake its obligations hereunder in accordance in all material respects with
applicable law.
B.    Covenants of Company. During the Term:
(i)    Company and its Affiliates shall have valid arrangements with all of its
consultants and employees that are enforceable in accordance with its terms,
except as enforcement may be limited or affected by applicable bankruptcy,
insolvency, moratorium, reorganization or other laws of general application
relating to or affecting creditors’ rights generally, and are sufficient to
assign all of their rights, title and interest in and to all Inventions or other
technology or intellectual property developed or created by them to Company or
its Affiliates, as applicable, in order to effect the ownership principles set
forth in Section 3.A.
(ii)    Company shall not enter into any agreement, contract, lease, license,
instrument or other arrangement with a Third Party that results in a breach of
or constitutes a default under this Agreement.
(iii)    Company and its Affiliates and sublicensees shall not (a) exercise the
licenses granted in Section 2.A outside the Field, or (b) knowingly sell JV
Products to customers for use outside the Field.
(iv)    Company shall not, and shall use reasonable efforts to ensure that its
sublicensees and customers do not, use or sell any JV Product for any use
outside the Field.



28

--------------------------------------------------------------------------------




C.    Representations and Warranties of AMYRIS. AMYRIS represents and warrants,
as of the Effective Date, that:
(i)    AMYRIS and/or its Affiliates (a) owns and possesses sufficient right,
title and interest in the AMYRIS Licensed IP to grant the rights granted herein,
(b) has a valid and enforceable written license to the AMYRIS Licensed IP that
includes the right to sublicense to the extent of the licenses granted herein
and/or (c) has obtained all necessary consents of any Third Party required, for
AMYRIS and/or any of its Affiliates to grant the licenses and sublicenses to
Company with respect to the AMYRIS Licensed IP granted herein.
(ii)    The non-financial terms of this Agreement are no less favorable than
those licenses that AMYRIS grants to other partners for the Manufacture of
farnesene and/or farnesane.
(iii)    As of the Effective Date, AMYRIS has provided to Company an accurate
and complete list of all existing agreements between AMYRIS (and/or its
Affiliates) and Third Parties that provide to AMYRIS (and/or its Affiliates)
licenses or other rights to AMYRIS Licensed IP that AMYRIS believes may be
necessary for the practice of the AMYRIS Licensed IP by the Company with respect
to the JV Products under the licenses granted in Section 2.A(i)(a) and (c), and
has disclosed to the Company all terms in such agreements that would impose any
obligations on Company beyond those set forth in this Agreement.
(iv)    The AMYRIS Licensed IP is subject to no Liens and/or other restrictions
and/or limitations, in each case which would prevent the grant to Company of the
licenses set forth herein on the terms and conditions set forth herein, and
neither AMYRIS nor any of its Affiliates has granted any Third Party any rights
under the AMYRIS Licensed IP or the Intermediate Strain Technology in the Field
that would conflict with the licenses granted to the Company herein.
(v)    Neither AMYRIS nor any of its Affiliates is in material breach of any of
its agreements with Third Parties and no Third Party has notified AMYRIS and/or
any of its Affiliates of any material breach of such Third Party Agreement(s),
in each case that remains uncured and which would result in a material adverse
effect on the ability of AMYRIS and/or its Affiliates to perform its obligations
hereunder. AMYRIS and/or its Affiliates have not received written notice from
any licensor under a Third Party Agreement purporting to terminate, and/or
restrict the scope of, AMYRIS' rights under such Third Party Agreement by reason
of any action and/or omission of AMYRIS and/or its Affiliates.
(vi)    Except as provided by AMYRIS to TOTAL prior to the Effective Date,
AMYRIS and its Affiliates (a) have not received any communications alleging that
any use of the AMYRIS Licensed IP by AMYRIS or any of its Affiliates has
violated, infringed or misappropriated or would violate, infringe or
misappropriate any of the intellectual property of any other person or entity
and (b) has no Knowledge of any Third Party infringement, misappropriation or
violation of any AMYRIS Licensed IP.  



29

--------------------------------------------------------------------------------




(vii)    to its Knowledge, there are no pending or issued patent rights of any
Third Party that foreclose practice of any AMYRIS Licensed IP for the following
purposes: (a) to make farnesene using the Mevalonate Pathway or (b) to Make and
Sell JV Products.
(viii)    Novvi, per Section 5.2 of the IP License Agreement, has (a) agreed
that AMYRIS and/or its Affiliates solely and exclusively own the AMYRIS Biofene
Manufacturing Technology and (b) has assigned exclusively to AMYRIS all rights,
title, and interest in and to any and all inventions, discoveries, data and
information, whether or not copyrightable or patentable, conceived, reduced to
practice, made, observed or developed (together with all intellectual property
rights related thereto) by or on behalf of Novvi or its Affiliates or
sublicensees, solely or jointly with others, or jointly by or on behalf of
AMYRIS and Novvi (or their respective Affiliates, employees, sublicensees,
contractors, or agents), in each case that are based upon, derived from,
incorporating, in connection with, or related to the Amyris Biofene
Manufacturing Technology. The “AMYRIS Biofene Manufacturing Technology” are
patents and know-how that are controlled by AMYRIS and are necessary or
reasonably useful for the development, making (and having made), offering for
sale, sale, and importing of farnesene itself, including, but not limited to,
Farnesene Strains and any patents and know-how related to the genetic
engineering of such Farnesene Strains, the fermentation methods for making
farnesene, the methods of recovery of farnesene from fermentation broth, the
processes of isolating farnesene directly from fermentation broth, and the
methods of purifying farnesene.
(ix)    To its Knowledge, other than that certain notice of opposition set forth
on Schedule 4.C(ix) (a) there is no claim by any Person contesting the validity
and/or enforceability of the Patents within the AMYRIS Licensed IP, and/or use
and/or ownership of the AMYRIS Licensed IP, is currently outstanding and/or
threatened, and (b) there is no pending (i.e., filed and/or requested)
interference and/or litigation that involves any of the Patents within the
AMYRIS Licensed IP licensed hereunder.
D.    AMYRIS' Covenants. AMYRIS hereby covenants that during the Term:
(i)    AMYRIS and its Affiliates shall timely pay all maintenance costs, annuity
payments and similar fees due with respect to all Patents within the AMYRIS
Licensed IP issued in the following countries: United States, Europe (in any
country(ies) where any European Patent was validated), Brazil, Canada, China,
India, and Japan. AMYRIS shall notify Company prior to abandoning any other
issued Patents within the AMYRIS Licensed IP with respect to which Company has
an enforcement right pursuant to Section 3.D and afford Company an opportunity
to pay the maintenance fees and annuity payments associated with such Patents
and if the Company makes such payments, AMYRIS and each of its Affiliates shall
promptly assign to the Company its entire right, title and interest in such
Patent. AMYRIS shall notify Company if any Patents within the AMYRIS Licensed IP
become subject to an interference, reissue, or re-examination. In such event, if
AMYRIS elects not to undertake commercially reasonable efforts to respond to
such interference, reissue or re-examination and defend the claims at issue,
then it shall notify Company and afford Company the right to respond thereto.
Notwithstanding the foregoing, Company’s rights with respect to prosecution
under this clause (i) shall apply with respect to in-licensed AMYRIS Licensed IP
only to the extent that AMYRIS has the



30

--------------------------------------------------------------------------------




right to afford the Company such rights, e.g., AMYRIS controls prosecution of
the applicable patent applications or patent rights under the applicable license
agreement.
(ii)    For so long as any Third Party Agreement is necessary or materially
useful for Company to Make and Sell the JV Products using a Commercial Farnesene
Strain (“Subject Third Party Agreement”), (a) with respect to Subject Third
Party Agreements that are necessary for Company to (x) practice the licenses in
Section 2.A(i)(a) or (c) or (y) practice the licenses in Section 2.A(i)(b),
AMYRIS shall, and shall cause each of its Affiliates to, comply with all of its
obligations under the Subject Third Party Agreements and will not terminate or
amend such Subject Third Party Agreement in each case in any manner which
diminishes the licenses to Company or increases any obligations of Company with
respect to the AMYRIS Licensed IP that is subject to such Subject Third Party
Agreement (“Detriment”) without the consent of Company and (b) with respect to
Subject Third Party Agreements that are materially useful for Company to (x)
practice the licenses in Section 2.A(i)(a) or (c), or (y) practice the licenses
in Section 2.A(i)(b), AMYRIS shall provide advance written notice to Company in
connection with terminating or amending such Subject Third Party Agreement that
would result in a Detriment. In addition, AMYRIS will, and will cause each of
its Affiliates to, notify Company promptly, if AMYRIS and/or any of its
Affiliates receives notice, whether or not there is a cure period, from a Third
Party that AMYRIS and/or any of its Affiliates and/or other licensees is in
material breach of any such Subject Third Party Agreement if such material
breach could result in a Detriment, and/or notice from any Third Party which
purports to modify and/or terminate any such Subject Third Party Agreement in a
manner that would cause a Detriment. AMYRIS will and will cause its Affiliates
to take prompt and commercially reasonable steps to cure any such breach. AMYRIS
acknowledges that any breach of such Subject Third Party Agreement(s) by AMYRIS
and/or its Affiliates may result in damage to Company with respect to the
subject AMYRIS Licensed IP, which may include loss of license rights to such
AMYRIS Licensed IP and/or monetary damages. For any Subject Third Party
Agreement entered into by AMYRIS after the Effective Date that satisfies the
criteria above, AMYRIS agrees that it will use commercially reasonable efforts
to obtain an agreement from the licensor that Company can continue with its
sublicense if the license to AMYRIS under the applicable Subject Third Party
Agreement is terminated, that Company may approach AMYRIS' licensors under the
Subject Third Party Agreements for the limited purpose of obtaining an agreement
from such a licensor that Company can continue with it sublicense if the license
to AMYRIS under the applicable Subject Third Party Agreement is terminated, and
AMYRIS agrees that it shall facilitate such contact, on Company's request, and
AMYRIS will not object to such an agreement.
(iii)     AMYRIS shall not enter into any agreement, contract, lease, license,
instrument or other arrangement with a Third Party that results in a breach of
or constitutes a default under this Agreement or that would conflict with the
licenses and rights granted to the Company hereunder.
(iv)    No member of the AMYRIS Family other than a Third Party Acquirer shall
commercialize, or grant any Third Party any rights to commercialize, any
isoprenoid or isoprenoid-derived compound for a Diesel Product or Jet Product or
otherwise conduct or authorize any activity in conflict with the licenses
granted in Section



31

--------------------------------------------------------------------------------




2, provided that the exercise of its retained rights hereunder as set forth in
Section 2.A(iv) above shall not be construed as a violation of this clause (iv).
(v)    Company shall not be obligated to pay to AMYRIS any fees of any type
(including royalties, milestones, maintenance, sublicense, etc.) beyond any
amounts due under Section 2.A(iii) or (vi) or Section 2.B for its use, license,
sublicense and/or any other commercial exploitation of the licenses granted
Company herein with respect to the AMYRIS Licensed IP.
(vi)    AMYRIS shall promptly inform Company if AMYRIS and/or any of its
Affiliates becomes aware of any action, suit, investigation and/or proceeding
pending and/or threatened before any arbitrator and/or any governmental
authority, in each case, to which AMYRIS or any of its Affiliates is a party,
which could reasonably be expected to have a material adverse effect on the
ability of Company and/or any of its Affiliates to practice any of the rights
granted Company in this Agreement.
(vii)    Until the expiration or termination of the Collaboration Agreement,
AMYRIS shall not, without prior notice to Company, enter into any grant or
contract that may provide any government or non-for profit entity any rights
(e.g., rights provided to the U.S. Government under 35 U.S. 200 et seq. or any
similar provisions of foreign law) to any patent application or patents
resulting from work done in connection with such grant or contract that would be
materially useful in connection with the conduct of the Biofene Development
Project or to Manufacture farnesene to make JV Products or to Make and Sell JV
Products.
(viii)    AMYRIS shall not, and shall not permit any Affiliate to, create,
incur, assume or permit to exist any Lien on any Invention within the AMYRIS
Licensed IP owned by AMYRIS or its Affiliates as of the Effective Date or
hereafter acquired; provided, however, that AMYRIS and its Affiliates shall not
be precluded by this clause (viii) from granting licenses to its Affiliates and
Third Parties under the AMYRIS Licensed IP, provided that such licenses do not
conflict with the licenses and other rights granted to the Company hereunder.
For clarity, nothing in this clause (viii) shall restrict the granting by AMYRIS
of (a) licenses with respect to products other than JV Products, (b) licenses
outside the Field or (c) licenses within the scope of AMYRIS’ retained rights
under Section 2.A(iv).
(ix)    AMYRIS shall not, and shall not permit any Affiliate to, use any Known
By-Product to Make or Sell any JV Product except in connection with the Brazil
Business.
(x)    AMYRIS shall not amend the terms of the Amended and Restated NOVVI Side
Letter with regard to its prohibition on the sale of certain NOVVI by-products
for certain uses or AMYRIS’ obligation to buy certain NOVVI by-products in any
manner that may adversely affect the Company, without the express prior written
consent of the Company.
(xi)    In the event that the Company or AMYRIS become aware that Novvi LLC has
breached the Amended and Restated NOVVI Side Letter, it shall notify the other
providing detailed information. In the event that NOVVI breaches the Amended and



32

--------------------------------------------------------------------------------




Restated NOVVI Side Letter, AMYRIS, upon Company’s written request, agrees to
use its best efforts to enforce the Amended and Restated NOVVI Side Letter
against NOVVI including, if necessary, promptly commencing legal action against
NOVVI to cease such breach and recover damages for such breach.
(xii)    AMYRIS shall not, and shall not assist (by joining as a party or
otherwise) any Third Party to, commence or conduct any legal action against the
Company or its Sublicensees or Subcontractors for the production of any
By-Products in compliance with the terms of this Agreement.
E.    Disclaimer. EXCEPT AS PROVIDED IN THIS ARTICLE 4, NEITHER PARTY MAKES ANY
WARRANTIES TO THE OTHER, WHETHER EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,
AS TO ANY PRODUCT OR PROCESS, OR AS TO THE VALIDITY OR SCOPE OF ANY OF
INTELLECTUAL PROPERTY OR THAT THE PRACTICE OF ANY OF INTELLECTUAL PROPERTY WILL
BE FREE FROM INFRINGEMENT OF ANY PATENT OR OTHER PROPRIETARY RIGHT OF ANY THIRD
PARTY OR TOTAL OR ANY OF ITS AFFILIATES.
ARTICLE 5.    INDEMNITY; LIMITATION OF LIABILITY
A.    Indemnification.
(i)    Indemnification by Company. Company shall defend, indemnify, and hold
AMYRIS and AMYRIS’ officers, directors, employees, and agents (the “AMYRIS
Indemnitees”) harmless from and against any and all damages, liabilities,
judgments, recoveries, costs, and expenses (including court costs and reasonable
attorneys’ fees and expenses), resulting from any claims, suits, actions or
proceedings of any Third Party (collectively, “Claims”) to the extent that such
Claims arise out of, are based on, or result from (a) a breach of any of
Company’s representations, warranties, covenants and/or obligations under this
Agreement; (b) the willful misconduct or grossly negligent acts of Company or
its Affiliates, or the officers, directors, employees, or agents of Company or
its Affiliates in connection with its activities under this Agreement; or (c)
the exercise by Company of the licenses granted hereunder (excluding claims for
infringement and misappropriation of a Third Party’s intellectual property for
which AMYRIS is obligated to indemnify Company pursuant to Section 5(A)(ii)(b)
below); in each case except to the extent such Claims arise out of, are based
on, or result from (x) a breach by AMYRIS of any of AMYRIS’ representations,
warranties, covenants and/or obligations under this Agreement; or (y) the
willful misconduct or grossly negligent acts of AMYRIS, its Affiliates, or the
officers, directors, employees, or agents of AMYRIS or its Affiliates.
(ii)    Indemnification by AMYRIS. AMYRIS shall defend, indemnify, and hold
Company and its Affiliates and each of their officers, directors, employees, and
agents (the “Company Indemnitees”) harmless from and against any and all
damages, liabilities, judgments, recoveries, costs, and expenses (including
court costs and reasonable attorneys’ fees and expenses), resulting from any
Claims (as defined in Section 5.A(i)



33

--------------------------------------------------------------------------------




above) to the extent that (A) such Claims arise out of, are based on, or result
from (a) a breach of any of AMYRIS’ representations, warranties, covenants
and/or obligations under this Agreement, (b) any manufacture by the Company of
farnesene that allegedly has infringed or misappropriated a Third Party’s
intellectual property, but only to the extent such alleged infringement or
misappropriation is directly attributable to Company’s adherence to AMYRIS’ then
approved farnesene manufacturing process (as provided in the Successful
Commercial Transfer) licensed from AMYRIS as part of the AMYRIS Licensed IP and
not to any deviation or modification from such process made by or on behalf of
Company other than a deviation or modification made by Company at the written
direction of AMYRIS, (c) the willful misconduct or grossly negligent acts of
AMYRIS, its Affiliates, or the officers, directors, employees, or agents of
Company or its Affiliates or (B) such Claims (a) are Patent infringement claims
brought by Novvi against the Company, (b) allege that one or more of the JV
Products infringes one or more Patents owned by Novvi and (c) are based on
Inventions conceived and reduced to practice by Novvi; in each case ((A) and
(B)), except to the extent such Claims arise out of, are based on, or result
from (x) a breach by Company of any of Company’s representations, warranties,
covenants and/or obligations under this Agreement; or (y) the willful misconduct
or grossly negligent acts of Company and its Affiliates or the officers,
directors, employees, or agents of Company or its Affiliates.
(iii)    Indemnification Procedures. In the event that a Party claiming
indemnity under this Section 5.A (the “Indemnified Party”) becomes aware of any
Claim for which it seeks indemnification from the other Party (the “Indemnifying
Party”), the Indemnified Party shall: (a) reasonably promptly notify
Indemnifying Party thereof, in no event later than ten (10) business days after
the Indemnified Party becomes aware of such Claim (provided that failure to
provide such notice will not release the Indemnifying Party from any of its
indemnity obligations hereunder except to the extent that such failure increases
the Indemnifying Party's indemnity obligation); (b) permit the Indemnifying
Party to assume control of the defense or settlement of the Claim; (c) at the
Indemnifying Party’s expense, provide the Indemnifying Party with reasonable
cooperation in the defense or settlement thereof; and (d) not settle any such
claim without the Indemnifying Party’s written consent, not to be unreasonably
withheld. The Indemnified Party may participate in and monitor such defense with
counsel of its own choosing at its sole expense. If the Indemnifying Party does
not assume and conduct the defense of the claim as provided above, (x) the
Indemnified Party may defend against, and consent to the entry of any judgment
or enter into any settlement with respect to the claim in any manner the
Indemnified Party may deem reasonably appropriate (and the Indemnified Party
need not consult with, or obtain any consent from, the Indemnifying Party in
connection therewith), and (y) the Indemnifying Party shall remain responsible
to indemnify the Indemnified Party as provided in this Section 5.A.
B.    Insurance. Prior to the commencement of its operational activities,
Company shall acquire, and thereafter maintain, product liability insurance and
general commercial liability insurance, to the extent, in amounts and from
carriers with quality ratings not lower than industry standards for a similarly
situated company, during the Term and thereafter for so long as Company is
exercising its license rights granted hereunder and including with respect to
Company’s facilities used in conducting such activities.

34

--------------------------------------------------------------------------------




Company shall provide to AMYRIS a certificate of insurance evidencing such
coverage upon request.
C.    Limitation of Liability. EXCEPT IN CIRCUMSTANCES OF GROSS NEGLIGENCE OR
INTENTIONAL MISCONDUCT BY A PARTY OR ITS AFFILIATES OR WITH RESPECT TO A BREACH
OF ARTICLE 6, NEITHER PARTY, NOR ANY OF ITS AFFILIATES, SHALL BE ENTITLED TO
RECOVER FROM THE OTHER PARTY ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES IN
CONNECTION WITH THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER. FOR CLARITY,
ANY DAMAGES FINALLY AND ACTUALLY SUFFERED BY AN INDEMNIFIED PARTY (WHETHER BY A
FINAL JUDGMENT OF A COURT OF LAW OR THROUGH A SETTLEMENT) ARISING OUT OF A CLAIM
FOR WHICH THE INDEMNIFIED PARTY IS INDEMNIFIABLE UNDER THIS ARTICLE 5 SHALL BE
DEEMED DIRECT DAMAGES FOR PURPOSE OF THIS SECTION 5.C. NEITHER PARTY NOR ANY OF
ITS AFFILIATES SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY PUNITIVE
DAMAGES HEREUNDER.
ARTICLE 6.    CONFIDENTIALITY
A.    Confidential Information. Except to the extent expressly authorized by
this Agreement or otherwise provided herein or agreed in writing by the Parties,
during the Term and for two (2) years thereafter, each Party shall keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than as permitted in this Agreement, the Collaboration
Agreement, or the Related Agreements, any Inventions or other confidential
information, including any information relating to any Strain, disclosed to it
by the other Party or its Affiliates pursuant to this Agreement (collectively,
“Confidential Information” of the disclosing Party). Each Party shall use at
least the same standard of care as it uses to protect proprietary or
confidential information of its own, but in no event less than reasonable care,
to ensure that its and its Affiliates’ and sublicensees’ employees, previous
employees, agents, consultants and other representatives do not disclose or make
any unauthorized use of the Confidential Information of the other Party. Each
Party shall promptly notify the other upon discovery of any unauthorized use or
disclosure of the other Party’s Confidential Information. The terms and
conditions of this Agreement (but not the existence hereof) shall be the
Confidential Information of both Parties. Any Confidential Information disclosed
hereunder shall be the Confidential Information of the disclosing Party. The
receiving Party is permitted to use such Confidential Information only to the
extent permitted in this Agreement, the Collaboration Agreement or the Related
Agreements. Any Inventions owned by AMYRIS under this Agreement (including by
reference to the Collaboration Agreement in Section 3.A above) shall constitute
Confidential Information of AMYRIS. Any Inventions jointly owned by AMYRIS and
TOTAL or any Affiliate of TOTAL for purposes of this Agreement shall constitute
Confidential Information of AMYRIS. The Parties acknowledge that under the
Collaboration Agreement, such jointly owned Inventions and any Inventions solely
owned by TOTAL under this Agreement (including by reference to the Collaboration
Agreement in Section 3.A above) constitute TOTAL’s Confidential Information (as
defined therein) and under the TOTAL License Agreement (as defined in the
Company’s Shareholder



35

--------------------------------------------------------------------------------




Agreement) if and when executed may also be considered TOTAL’s Confidential
Information (as defined therein).
B.    Exceptions. The obligations of non-disclosure and non-use under Section
6.A shall not apply to any Confidential Information of a disclosing Party if the
receiving Party can prove by contemporaneous written documentation or otherwise
reasonably demonstrate that such Confidential Information: (1) is at the time of
receipt, or thereafter becomes, through no breach of this Agreement by the
receiving Party, generally known or publicly available; (2) is known by the
receiving Party at the time of receiving such Confidential Information; (3) is
hereafter furnished to the receiving Party by a Third Party, which is not, to
the receiving Party’s reasonable knowledge, in breach of any confidentiality
obligation related to such information; (4) is independently discovered or
developed (in the case of the Company, without the practice of the licenses
granted hereunder or reference to the AMYRIS Licensed IP or the Confidential
Information of AMYRIS, and without use of Confidential Information of AMYRIS
under the Collaboration Agreement and without violation of any agreement between
AMYRIS and any of its Affiliates, on the one hand, and TOTAL or any of its
Affiliates, on the other hand), (5) is the subject of a written permission to
disclose provided by the disclosing Party; or (6) is disclosed pursuant to any
ruling of a governmental or regulatory authority or court or by mandatory law,
provided that written notice of such ruling is given, as soon as reasonably
possible, to the disclosing Party so as to give the disclosing Party an
opportunity to intervene and provided further that the receiving Party uses
reasonable efforts to obtain assurance that the Confidential Information shall
be treated confidentially. In addition, each Party may disclose Confidential
Information of the other Party to the extent such disclosure is reasonably
necessary in the following instances:
(i)    filing or prosecuting Patents as permitted by this Agreement;
(ii)    regulatory filings for products to which such Party has a license or a
right to develop hereunder;
(iii)    prosecuting or defending litigation as permitted by or relating to this
Agreement;
(iv)    otherwise required by law or the requirements of a national securities
exchange or other similar regulatory body; provided that the receiving Party
shall (a) provide the disclosing Party with reasonable advance notice of, and an
opportunity to comment on, any such required disclosure, to the extent such
advance notice is legally permitted, (b) if requested by the disclosing Party,
and at the disclosing Party’s expense, seek confidential treatment with respect
to any such disclosure to the extent available, and (c) use good faith efforts
to incorporate the comments of the disclosing Party in any such disclosure or
request for confidential treatment;
(v)    complying with applicable Legal Requirements or governmental requests;
(vi)    disclosure to its Affiliates, licensees, sublicensees and Subcontractors
and their respective representatives, who reasonably need to know such



36

--------------------------------------------------------------------------------




Confidential Information for the purpose of performing the obligations or
exercising its license rights as described in this Agreement and internal
reporting to its Affiliates, provided, in each case, each Party shall be
responsible for ensuring that all such representatives to whom the Confidential
Information is disclosed under this Agreement shall keep such information
confidential and shall not disclose the same to any unauthorized person; or
(vii)    to underwriters or investors or potential investors or their counsel or
accountants in connection with a Monetization (as defined in Section 13.6 of the
Collaboration Agreement) or other investment transaction (and to its and their
respective Affiliates, Representatives and financing sources); provided,
however, that each such Third Party to whom information is disclosed will (a) be
subject to obligations of confidentiality substantially similar hereunder, (b)
be informed of the confidential nature of the Confidential Information so
disclosed, and (c) agree to hold such Confidential Information subject to the
terms thereof; provided, that the disclosure rights shall not apply with respect
to the other Party’s intellectual property.
C.    Public Disclosures of Technical Information. If Company seeks to publish
any technical information relating to any Strain, the substance of which has not
been previously approved by AMYRIS for publication or disclosure, Company shall
first provide to AMYRIS the material proposed for disclosure or publication,
such as by oral presentation, manuscript or abstract, and AMYRIS shall have the
right to review and comment on all such material. Before any such material is
submitted for publication, Company shall deliver a complete copy to AMYRIS at
least sixty (60) days prior to submitting the material to a publisher or
initiating any other disclosure. AMYRIS shall review any such material and give
its comments to Company as soon as practicable, but no later than forty-five
(45) days after delivery of such material to Company. Company shall not publish
any such technical information, the substance of which has not been previously
approved by AMYRIS for publication or disclosure, without AMYRIS’ prior written
consent in each instance, which consent shall not be unreasonably withheld or
delayed. For clarity, such consent is not required for disclosures relating to
the JV Products to the extent such disclosure does not comprise technical
information relating to Strains.
D.    Publicity and Disclosure of this Agreement. A Party that desires to make,
or that is required to make pursuant to applicable laws or regulations, any
press release or other public disclosure regarding the existence or terms of
this Agreement (including the identity of the other Party to this Agreement)
shall first consult with the other Party (to the extent such consultation does
not violate applicable laws or regulations) with respect to the text and timing
of such press release or other public disclosure and shall obtain the other
Party’s approval over the text and timing of such release and disclosure prior
to the issuance or disclosure thereof (to the extent such approval does not
violate applicable laws or regulations). Following the initial press release or
other public disclosure announcing the existence or terms of this Agreement (if
any), each Party shall be free to disclose, without the other Party’s prior
written consent, the existence of this Agreement, the identity of the other
Party and those terms of this Agreement which have already been publicly
disclosed in accordance herewith.



37

--------------------------------------------------------------------------------




E.    Residuals. Nothing in this Agreement shall restrict any employee or
representative of a Party from using general ideas, concepts, practices,
learning, or know-how relating to any activities conducted on behalf of the
Company (“General Know-How”) that are retained in the unaided memory of such
employee or representative following performance of the Biofene Development
Project and such employee or representative is not aware at the time of use that
such information is Confidential Information of the other Party, provided that
the foregoing is not intended to grant, and shall not be deemed to grant (i) any
right to disclose the Confidential Information of the other Party, or (ii) any
license under any Patents of the other Party. The General Know-How shall in no
event include any financial, business statistical, or personnel information
specific to the other Party. A person’s memory is “unaided” if such person has
not intentionally memorized the Confidential Information for the purpose of
retaining and subsequently using or disclosing it otherwise than as authorized
pursuant to this Agreement.
ARTICLE 7.    TERM AND TERMINATION
A.    Term. The term of this Agreement shall commence on the Effective Date and
remain in effect for fifty (50) years unless there is a No-Go Decision for both
JV Products, in which case this Agreement shall automatically terminate as
described in 7.B(i) (the “Term”).
B.    Consequence of Events. The Parties agree as follows:
(i)    No Go Decision. In the case of a No-Go Decision by TOTAL as to both JV
Products, this Agreement and licenses granted herein shall automatically
terminate immediately.
(ii)    Jet Go Decision. In the case of a Jet Go Decision, JV Product shall
include only (a) farnesene or farnesane for use in Jet Product and (b) Farnesane
Jet Product and the Field thereafter shall no longer include diesel fuel
applications but Farnesane Jet Product shall continue to be a JV Product.
(iii)    Buy-Out Closing. For clarity, this Agreement shall remain in full force
and effect in the event of any Buy-Out Closing.
(iv)    Change of Control of AMYRIS. For clarity, this Agreement shall remain in
full force and effect in the event of any Change of Control of AMYRIS.
(v)    Termination of Collaboration Agreement. For clarity, the Parties agree
that, regardless of any termination of the Collaboration Agreement, this
Agreement shall remain in full force and effect accordingly to its terms.
C.    Termination of Agreement.
(i)    The licenses granted to the Company herein shall be irrevocable (other
than as specified in Section 7.B or this Section 7.C), provided in the case of a
material breach (but only in the case of a material breach) of the relevant
license, AMYRIS



38

--------------------------------------------------------------------------------




shall have a right to terminate the applicable license in accordance with the
following. If AMYRIS believes any such breach by the Company has occurred,
AMYRIS shall within thirty (30) days provide written notice to Company
describing the specific alleged material breach. If a material breach is not
cured within ninety (90) days of the Company’s receipt of such notice, then
AMYRIS may terminate the applicable license with further written notice to
Company (A) immediately at the end of such ninety (90) day period, if the
Company has not contested the allegation, or (B) if the Company has contested
such allegation, only upon a final written determination, if any, of an
arbitrator in a proceeding subject to Section 8.B that a material uncured breach
has occurred. For clarity, in the case of any dispute between the Parties as to
whether any uncured material breach has occurred that would permit AMYRIS to
terminate a license or this Agreement, no notice of termination may be given and
no such termination shall be effective until the final resolution of a dispute
resolution proceeding conducted pursuant to Section 8.B, and such licenses may
only be terminated if the arbitrator finally determines a material uncured
breach has occurred.
(ii)    In the case of an uncured material breach of Section 2.E(i) or (ii) by
the Company, then, except to the extent Section 7.C(iii) below applies, AMYRIS
shall have the right to terminate the licenses granted in Section 2.A in their
entirety in accordance with the procedure described in Section 7.C (i) above,
and in the case of such a license termination, this Agreement shall terminate
concurrently.
(iii)    In the case of any uncured material breach by the Company based on the
use of any Intermediate Strain or any other Strain that is a genetic
manipulation or modification of any Intermediate Strain (other than any
Commercial Farnesene Strain(s)) outside the scope of the limited license in
Section 2.A(i)(b), then in accordance with the procedure described in clause 7.C
(i) above, AMYRIS shall have the right to terminate the license granted in
Section 2.A(i)(b) and all other rights of Company permitting its development and
use of Intermediate Strains, including Company’s right to release of the
Escrowed Materials relating to the Intermediate Strains) as described in clause
(i) above but AMYRIS may not otherwise terminate any provision of this Agreement
or this Agreement in its entirety.
(iv)    For purposes of determining whether a material breach that would trigger
a right of termination under Section 7.C has occurred, any Affiliate of the
Company shall be treated as if it was the Company.
(v)    Except as expressly provided in this Section 7.C(v), no acts or omissions
of any Subcontractor or sublicensee of the Company shall be the basis of any
termination of this Agreement. In the event that any Subcontractor or
sublicensee of Company violates Section 2.E(i) or Section 2.E(ii)(a) or (b),
then such violation may provide a basis for a material breach and termination of
this Agreement under clause 7.C(ii) above, but only if the Company fails to use
commercially reasonable efforts to cure such breach, which efforts may include
terminating its agreement with such Subcontractor or sublicensee and initiating
and continuing to pursue appropriate legal action to stop such unauthorized
activity. In the event that a sublicensee or Subcontractor of Company uses any
Intermediate Strain in a manner that exceeds the scope of or violates the
restrictions on



39

--------------------------------------------------------------------------------




the exercise of the license in Section 2.A(i)(b), then in accordance with the
procedure described in Section 7.C (i) above, AMYRIS shall have the right to
terminate the license in Section 2.A(i)(b) pursuant to Section 7.C(iii) and
Company’s related rights in respect of Intermediate Strains but only if the
Company is not using commercially reasonable efforts to cure such breach, which
efforts may include terminating its agreement with Affiliate, sublicensee or
subcontractor pertaining to the Intermediate Strain(s) and initiating and
continuing to pursue appropriate legal action to stop such unauthorized
activity.
D.    Conversion to Non-Exclusive License. In the event of the expiration of
this Agreement at the end of the Term, the Company shall retain a perpetual,
non-exclusive (subject to Section 2.A(iv)), royalty-free (subject to
Section 2.A(iii) and (vi) and Section 2.B) right and license under the AMYRIS
Licensed IP, in each case that is necessary or, in the case of the AMYRIS
Farnesene Production IP, useful to Make and Sell JV Products within the
Territory.
E.    Effects of Termination.
1.    Strains; Return or Destruction of Confidential Information. Except as
provided in Section 7.D, upon expiration or termination of this Agreement and/or
the licenses granted herein, as applicable, Company shall immediately cease and
cause its Affiliates, sublicensees and Subcontractors to cease use of any AMYRIS
Licensed IP, Intermediate Strain Technology and all Company Strains (or in the
case of a termination under Section 7.C(iii), the Intermediate Strains and any
Strains derived therefrom) and within ninety (90) days following a written
request from the other Party, each receiving Party shall at the disclosing
Party’s discretion, promptly destroy or return to the disclosing Party (a) all
written copies of the disclosing Party’s Confidential Information that is marked
confidential and (b) all biological materials (including all Company Strains),
in each case (a) and (b) to which the receiving Party does not retain rights
hereunder, except that the receiving Party may retain such Confidential
Information or materials, to the extent that the receiving Party requires such
Confidential Information or materials for the purpose of performing any
obligations under this Agreement that may survive such expiration or
termination, or with respect to Confidential Information only for archival
purposes or for information contained in management reports. In the case of (i)
a Jet Go Decision, the foregoing obligations in this Section 7.E(1) shall apply
with respect to Inventions, Confidential Information and, if applicable, Company
Strains relating solely to the Diesel Product and not the Jet Product and (ii) a
Jet Go Decision followed by expiration or termination of this Agreement, the
foregoing obligations in this Section 7.E(1) shall apply with respect to all
Inventions, Confidential Information and, if applicable, Company Strains.
2.    Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement to the Company are, and will otherwise be deemed to be, for
purposes of Section 365(n) of Title 11 of the United States Code (the
“Bankruptcy Code”), licenses of rights to “intellectual property” as that term
is defined in the Bankruptcy Code. Company, as a licensee of such rights under
this Agreement, shall retain and may fully exercise all of its rights and
elections under the Bankruptcy Code. Upon the filing of a case by or against
AMYRIS or any AMYRIS Affiliate (the “Bankrupt Entity”), including



40

--------------------------------------------------------------------------------




without limitation, AMYRIS Fuels LLC, AB Technologies LLC, and/or AMYRIS Brasil
Ltda. (each of such Affiliates, a “Co-Licensor”) under the Bankruptcy Code, then
(a) Company shall be entitled to the fullest protections conferred upon
licensees under Section 365(n) of the Bankruptcy Code, or any similar provision;
(b) AMYRIS and each Co-Licensor shall perform all of its obligations under this
Agreement; (c) the Bankrupt Entity shall immediately, without the need for any
further request by Company, or notice or hearing, provide to Company a complete
duplicate of (or complete access to, as appropriate) any such intellectual
property and all embodiments of such intellectual property (which embodiments,
throughout this Agreement, shall include without limitation, the Escrowed
Materials), or any other information necessary or desirable for Company to
utilize such intellectual property; and (d) AMYRIS and each Co-Licensor shall
not interfere with the rights of Company as provided in this Agreement, or in
any agreement supplementary to this Agreement, to such intellectual property
(including such embodiment), including any right to obtain such intellectual
property (and such embodiment) from another entity or person. To the extent
AMYRIS and/or a Co-Licensor rejects this Agreement under the Bankruptcy Code and
Company elects to retain its rights, (x) Company shall have the full rights
provided to it under Section 365(n) of the Bankruptcy Code; (y) the waivers
under Section 365(n)(2)(C) shall apply only to rights of setoff and
administrative claims arising solely out of this Agreement, and not to any other
agreements or instruments, including, without limitation, claims or rights
arising out of agreements supplementary to this Agreement; and (z) the Bankrupt
Entity shall, without need for notice or hearing, provide to Company any
intellectual property (including such embodiment) held by AMYRIS and/or each
Co-licensor and/or any other entity or person, and shall not interfere with the
rights of Company as provided in this Agreement, or any agreement supplementary
to this Agreement, to such intellectual property (including such embodiment)
including any right to obtain such intellectual property (and such embodiment)
from another entity or person. For purposes of this Agreement, the term
“embodiment” shall mean any and all materials required to be delivered by AMYRIS
or a Co-Licensor to Company hereunder and any materials relating to the licenses
granted hereunder which, in the course of dealing between the Parties under this
Agreement, are customarily delivered, in whatever format (whether electronic,
written or otherwise). All written agreements entered into relating to and in
connection with the Parties’ performance hereunder from time-to-time, shall be
considered agreements “supplementary” to this Agreement for purposes of Section
365(n) of the Bankruptcy Code. AMYRIS and each Co-Licensor acknowledges and
agrees that the rights of Company to such intellectual property (and such
embodiments) are unique, and that to the extent AMYRIS or a Co-Licensor, or
their respective trustees in bankruptcy, were to sell any portion of such
intellectual property free and clear of liens, claims or interests, Company
would suffer irreparable damages, such that AMYRIS and each Co-Licensor agrees
that such sale shall not occur without Company’s express written consent. For
the avoidance of doubt, “intellectual property,” as used in this Section 7.E.2,
is limited to intellectual property included in the AMYRIS Licensed IP and the
Intermediate Strain Technology, and any tangible embodiments of such
intellectual property, and includes all such intellectual property and tangible
embodiments of such intellectual property (provided in the case of the
Intermediate Strain Technology, only to the extent, and for the uses and period,
described in Section 2.A.(i)(b)).



41

--------------------------------------------------------------------------------




3.    Accrued Rights. Termination or expiration of this Agreement for any reason
shall not release either Party from any liability or obligation that already has
accrued prior to such expiration or termination, nor affect the survival of any
provision hereof to the extent it is expressly stated to survive such
termination. Termination or expiration of this Agreement for any reason shall
not constitute a waiver or release of, or otherwise be deemed to prejudice or
adversely affect, any rights, remedies or claims, whether for damages or
otherwise, that a Party may have hereunder or that may arise out of or in
connection with such termination or expiration.
F.    Survival. Subject to the other provisions set forth in this Article 7 and
any other applicable terms and conditions of this Agreement, the obligations and
rights of the Parties under the following provisions of this Agreement shall
survive expiration of this Agreement: Articles 1 (Definitions) (to the extent
any definitions are applicable after termination or expiration hereof), 5
(Indemnity; Limitation of Liability), 6 (Confidentiality) (for the period set
forth therein), 8 (Dispute Resolution) and 9 (Miscellaneous); Sections 2.A
(License to Make and Sell JV Products) (where the licenses are on the
non-exclusive basis described above), 2.B (Third Party Agreements), 2.C
(Sublicenses and Subcontracts), 2.E (Strain Restrictions), 2.F (Reporting, Audit
and Inspection Rights), 2.G (No Implied Rights), 2.I, 3.A (Ownership), 3.E
(Infringement of Third Party Rights), 3.F (Common Interest Disclosures and
Agreement), 4.E (Disclaimer), 7.C (Termination of Agreement), 7.D (Conversion to
Non-Exclusive License) and 7.E (Effects of Termination); and this Section 7.F
(Survival). Subject to the other provisions set forth in this Article 7 and any
other applicable terms and conditions of this Agreement, the obligations and
rights of the Parties under the following provisions of this Agreement shall
survive termination of this Agreement: Articles 1 (Definitions) (to the extent
any definitions are applicable after termination or expiration hereof), 5
(Indemnity; Limitation of Liability), 6 (Confidentiality) (for the period set
forth therein), 8 (Dispute Resolution) and 9 (Miscellaneous); Sections 3.A
(Ownership), 3.E (Infringement of Third Party Rights), 3.F (Common Interest
Disclosures and Agreement), 4.E (Disclaimer), 7.C (Termination of Agreement) and
7.E (Effects of Termination); and this Section 7.F (Survival).
ARTICLE 8.    DISPUTE RESOLUTION
A.    Escalation. Except as provided in Section 8.B or 8.D, if any Dispute
arises between the Parties under this Agreement, such Dispute shall be referred
to the Executive Officers for further discussion and resolution. The Executive
Officers shall attempt in good faith to resolve any Dispute referred to it
pursuant to this Section 8.A within ten (10) days after such referral by meeting
(either in person or by video teleconference, unless otherwise mutually agreed)
at a mutually acceptable time, and thereafter as often as they reasonably deem
necessary, to exchange relevant information and to attempt to resolve the
Dispute. If the Dispute has not been resolved within twenty (20) days thereafter
and the Dispute does not consist of a failure by the Parties to reach agreement
where one or both Parties have discretion whether to agree, either Party may, by
written notice to the other Party, elect to initiate arbitration pursuant to
Section 8.B for purposes of having the Dispute and any related Disputes
resolved. If an Executive Officer intends to be accompanied at a meeting by an
attorney, the other Executive Officer shall be given at least forty-eight (48)
hours’ notice of such intention and may also be accompanied by an attorney. All
negotiations



42

--------------------------------------------------------------------------------




conducted pursuant to Section 8.B, and all documents and information exchanged
by the Parties in furtherance of such negotiations, (i) are the Confidential
Information of the Parties, (ii) shall be treated as evidence of compromise and
settlement for purposes of the United States Federal Rules of Evidence and any
other applicable state or national rules of evidence or procedure, and (iii)
shall be inadmissible in any arbitration conducted pursuant to this Section 8 or
other proceeding with respect to a Dispute.
B.    Arbitration. Except for Disputes that are subject to Sections 8.C, D or E,
all Disputes arising out of or in connection with this Agreement that cannot be
resolved by the Executive Officers pursuant to Section 8.A shall be finally
settled as follows:
(i)    Except for Disputes that are subject to Section 8.C, D or E, all Disputes
arising out of or in connection with this Agreement that cannot be resolved by
the Executive Officers pursuant to Section 8.A, shall be finally settled under
the Rules of Arbitration of the International Chamber of Commerce (the “ICC
Rules”) by an arbitration tribunal appointed in accordance with the said ICC
Rules as modified hereby.
(ii)    There shall be three (3) arbitrators, one selected by the initiating
Party in the request for arbitration, the second selected by the other Party
within twenty (20) days of receipt of the request for arbitration, and the third
(who shall act as chairperson of the arbitration tribunal) selected by the two
(2) Party-appointed arbitrators within twenty (20) days of the selection of the
second arbitrator. In the event that the respondent fails to select an
arbitrator, or if the two Party-appointed arbitrators are unable or fail to
agree upon the third arbitrator, the international Court of Arbitration of the
International Chamber of Commerce shall designate the remaining arbitrator(s)
required to comprise the tribunal. The claimant in the arbitration shall provide
a copy of the request for arbitration to the respondent at the time such request
is submitted to the Secretariat of the International Chamber of Commerce.
(iii)    Each arbitrator chosen under this Section shall speak, read, and write
English fluently and shall be either (a) a practicing lawyer who has specialized
in business litigation with at least ten (10) years of experience in a law firm
of over fifty (50) lawyers or (b) a retired judge of a court of general
jurisdiction.
(iv)    The place of arbitration shall be New York, New York. The language of
the arbitral proceedings and of all submissions and written evidence shall be
English; provided, however, that a Party, at its expense, may provide for
translation or simultaneous interpretation into a language other than English.
(v)    The arbitrators shall issue an award within nine (9) months of the
submission of the request for arbitration. This time limit may be extended by
agreement of the Parties or by the tribunal if necessary.
(vi)    It is expressly understood and agreed by the Parties that the rulings
and award of the tribunal shall be conclusive on the Parties, their successors
and permitted assigns. Judgment on the award rendered by the tribunal may be
entered in any court having jurisdiction thereof.



43

--------------------------------------------------------------------------------




(vii)    Each Party shall bear its own costs and expenses and attorneys' fees,
and the Party that does not prevail in the arbitration proceeding shall pay the
arbitrator's fees and any administrative fees of arbitration. All proceedings
and decisions of the tribunal shall be deemed Confidential Information of each
of the Parties, and shall be subject to Article 6.
For clarity, any disputes between the Parties regarding the deposit of Escrowed
Materials or access to any Escrowed Materials shall not be required to be
resolved via arbitration, and either Party may seek equitable relief for such
dispute, including without limitation, specific performance, pursuant to
Section 8.D.
C.    Patent Validity and Infringement Disputes. In the event that a Dispute
arises with respect to the inventorship, scope, validity, enforceability,
revocation or infringement of a Patent, and such Dispute cannot be resolved by
the Executive Officers in accordance with Section 8.A, unless otherwise agreed
by the Parties in writing, such Dispute shall not be submitted to arbitration in
accordance with Section 8.B, and notwithstanding anything in this Agreement to
the contrary, the sole forum to resolve such Dispute shall be to initiate
litigation in a court or other tribunal of competent jurisdiction in the country
of issuance of the Patent that is the subject of the Dispute.
D.    Equitable Relief. Notwithstanding anything to the contrary, either Party
may at any time seek to obtain equitable relief from a court of competent
jurisdiction with respect to an issue arising under this Agreement if the rights
of such Party would be prejudiced absent such relief.
E.    Disputes Subject to Section 2.A(iii). In the event of any disagreement
between the Parties (or their successors) regarding the terms on which any
Inventions subject to Section 2.A(iii) shall be licensed to Company, then at the
request of Company (or its successor), such dispute be resolved by a single
arbitrator agreed by the Parties or if the Parties are unable to agree within
thirty (30) days of Company’s request, selected by the head of the New York
office of the International Chamber of Commerce. Such arbitrator shall have
expertise in the licensing of biotechnology intellectual property for industrial
applications. Each Party shall submit to the arbitrator a written brief of its
position regarding the license terms, which submission (including supporting
documentation) shall not exceed 50 pages. The arbitrator shall select the
position of one of the Parties, in its entirety, as his or her decision, and
shall have no authority to vary any of the terms of the prevailing proposal. The
Parties shall equally share the costs of such arbitration. Any such arbitration
shall be completed within 120 days of selection of the arbitrator.
F.    Attorney’s Fees. If any action, proceeding or arbitration is brought by a
Party to enforce or interpret this Agreement, the prevailing Party, in addition
to all other legal or equitable remedies possessed, shall be entitled to be
reimbursed for all reasonable attorneys’ fees incurred by reason of such action
or proceeding to the extent related to the enforcement or interpretation of this
Agreement.



44

--------------------------------------------------------------------------------




ARTICLE 9.    MISCELLANEOUS
A.    Governing Law. This Agreement and any arbitration hereunder shall be
governed by, interpreted and construed and enforced in accordance with, the laws
of the State of New York, without giving effect to any conflicts of laws
principles thereof.
B.    Entire Agreement; Modification. This Agreement, together with the
Company’s Articles of Association until the Buy-Out Closing, and the Related
Agreements to which both AMYRIS and Company are parties, constitutes the entire
agreement of the Parties with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, among
the Parties with respect to the subject matter hereof. No warranty,
representation, inducement, promise, understanding or condition not set forth in
this Agreement has been made or relied upon by either Party with respect to the
subject matter of this Agreement. No rights or licenses with respect to any
intellectual property right of either Party are granted or deemed granted
hereunder or in connection herewith, other than those rights expressly granted
in this Agreement. This Agreement may only be modified or supplemented in a
writing expressly stated for such purpose and signed by the Parties to this
Agreement. For clarity, the Collaboration Agreement remains in full force and
effect.
C.    Relationship. This Agreement establishes between the Parties an
independent relationship. While this Agreement is entered into as part of the
Related Agreements relating to the establishment of Company and its operations,
the Parties intend that no partnership or joint venture is created hereby
between Company and AMYRIS, that neither Party will be a partner or joint
venturer of the other Party for any purposes, and that this Agreement will not
be construed to the contrary.
D.    Non-Waiver. Either Party may (i) extend the time for the performance of
any of the obligations or other acts of the other Party, (ii) waive any
inaccuracies in the representations and warranties of the other Party contained
herein or in any document delivered by the other Party pursuant hereto, or (iii)
waive compliance with any of the agreements or conditions of the other Party
contained herein. Any such extension or waiver shall be valid only if set forth
in an instrument in writing signed by the Parties. Any waiver of any term or
condition shall not be construed as a waiver of any subsequent breach or a
subsequent waiver of the same term or condition, or a waiver of any other term
or condition, of this Agreement. The failure of either Party to assert any of
its rights hereunder shall not constitute a waiver of any of such rights. Any
extension of time or other indulgence granted to a Party hereunder shall not
otherwise alter or affect any power, remedy or right of the other Party or the
obligations of the Party to whom such extension or indulgence is granted.
E.    Assignment. This Agreement may not be assigned by either Party without the
express written consent of the other Party; provided, however, that either Party
may assign its rights and obligations pursuant to this Agreement without the
written consent of the other Party to any of its Affiliates; provided, that (i)
such Affiliate agrees to be bound by the terms of this Agreement, and (ii)
Company may not assign this Agreement to any AMYRIS Competitor without the
written consent of AMYRIS. In the event of any Buy-



45

--------------------------------------------------------------------------------




Out Closing, notwithstanding the foregoing, this Agreement shall thereafter (a)
be assignable by Company to an AMYRIS Competitor that is an Affiliate of TOTAL
without the consent of AMYRIS; and (b) be assignable by AMYRIS to a Third Party
in connection with a Change of Control of AMYRIS. Any purported assignment not
specifically described above shall be null and void, without the express written
agreement of both Parties hereto.
F.    Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other terms and provisions of this Agreement shall nevertheless remain in
full force and effect to the fullest extent permitted by law. Upon determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the Parties as closely as possible in a
reasonably acceptable manner.
G.    Notices. Any notice to be given under this Agreement must be in writing
and delivered either in person by registered or certified mail (postage prepaid)
requiring return receipt, or by overnight courier or facsimile confirmed
thereafter by any of the foregoing, to the Party to be notified at its
address(es) given below, or at any address such Party has previously designated
by prior written notice to the other. Notice shall be deemed sufficiently given
for all purposes upon the earliest of (a) the date of actual receipt; (b) if
mailed, three (3) days after the date of postmark; or (c) if delivered by
overnight courier, the next business day the overnight courier regularly makes
deliveries.
If to Company, notices must be addressed to:
Claude Debussylaan 24
1082 MD
Amsterdam, the Netherlands
With a required copy to (which shall not constitute notice):
Total Energies Nouvelles Activités USA        24 Cours Michelet        92800
Puteaux        France        Attn:     [*[, President        Fax. No.:
+[*]        Email:    [*]
If to AMYRIS, notices must be addressed to:


AMYRIS, Inc.
5885 Hollis Street, Suite 100
Emeryville, CA 94608
Attention: General Counsel
Facsimile: [*]


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



46

--------------------------------------------------------------------------------




H.    Force Majeure. Each Party shall be excused from liability for the failure
or delay in performance of any obligation under this Agreement by reason of any
event beyond such Party’s reasonable control including but not limited to acts
of God, fire, flood, explosion, earthquake, or other natural forces, war, civil
unrest, accident, any strike or labor disturbance, or any other event similar to
those enumerated above. Such excuse from liability shall be effective only to
the extent and duration of the event(s) causing the failure or delay in
performance and provided that the Party has not caused such event(s) to occur
and continues to use diligent, good faith efforts to avoid the effects of such
event and to perform the obligation. Notice of a Party’s failure or delay in
performance due to force majeure must be given to the unaffected Party promptly
thereafter but no later than five (5) days after its occurrence which notice
shall describe the force majeure event and the actions taken to minimize the
impact thereof. All delivery dates under this Agreement that have been affected
by force majeure shall be tolled for the duration of such force majeure. In no
event shall any Party be required to prevent or settle any labor disturbance or
dispute.
I.    Trademarks and Logos. Neither Party shall use, in advertising or
otherwise, the other Party’s or its Affiliates’ names, trade names, trademarks,
service marks, logos or other indicia of origin or refer to the other Party or
its Affiliates, directly or indirectly, in any media release, public
announcement or public disclosure relating to this Agreement or its subject
matter, including in any promotional or marketing materials, lists, referral
lists, or business presentations, without prior written consent from the other
Party for each such use or release. The restrictions imposed by this Section 9.I
shall not prohibit either Party from making any disclosure (a) identifying the
other Party as a counterparty to this Agreement to its or its Affiliates’ actual
or prospective acquirers, merger candidates, underwriters, or investors (and
their attorneys and accountants), (b) that is required by Applicable Law or the
requirements of a national securities exchange or another similar regulatory
body (provided that any such disclosure shall be governed by Section 6) or
(c) with respect to which written consent of the other Party has previously been
obtained.
J.    Export Control. Notwithstanding anything to the contrary contained herein,
all obligations of the Parties are subject to prior compliance with export
regulations applicable to each Party and such other related laws and regulations
as may be applicable to each Party, and to obtaining all necessary approvals
required by the applicable government entity. Each Party shall each use its
reasonable efforts to obtain such approvals for its own activities. Each Party
shall cooperate with the other Parties and shall provide assistance to the other
Parties as reasonably necessary to obtain any required approvals.
K.    Interpretation.
(i)    Captions & Headings. The captions and headings of clauses contained in
this Agreement preceding the text of the articles, sections, subsections and
paragraphs hereof are inserted solely for convenience and ease of reference only
and shall not constitute any part of this Agreement, or have any effect on its
interpretation or construction.
(ii)    Singular & Plural. All references in this Agreement to the singular
shall include the plural where applicable, and all references to gender shall
include both



47

--------------------------------------------------------------------------------




genders and the neuter.
(iii)    Including as Example. Use of the term “including” or “include” in this
Agreement shall be interpreted to mean “including, without limitation,” or
“include, but not limited to,” and shall be exemplary rather than restrictive.
(iv)    Sections & Subsections. Unless otherwise specified, references in this
Agreement to any section shall include all subsections and paragraphs in such
sections, and references in this Agreement to any subsection shall include all
paragraphs in such subsection.
(v)    Days. All references to days in this Agreement mean calendar days, unless
otherwise specified.
(vi)    Ambiguities. Ambiguities and uncertainties in this Agreement, if any,
shall not be interpreted against either Party, irrespective of which Party may
be deemed to have caused the ambiguity or uncertainty to exist.
(vii)    English Language. All notices required or permitted to be given
hereunder, and all written, electronic, oral or other communications between the
Parties regarding this Agreement shall be in the English language.
L.    Drafting. Each Party agrees that it participated equally with the other in
the drafting of this Agreement, using counsel of its choice. This Agreement
shall be interpreted without regard to any principle of construction regarding
the drafting, authorship or revision thereof.
M.    Further Assurances. After the Effective Date, each of the Parties shall
execute and deliver such additional documents, certificates, and instruments and
perform such additional acts, as may be reasonably requested and necessary or
appropriate to carry out the purposes and intent and all of the provisions of
this License Agreement and to consummate all of the transactions contemplated by
this License Agreement.
N.    License Registrations. Company may, at its expense, register the exclusive
licenses granted under this Agreement in any country of, or community or
association of countries in, the Territory. AMYRIS shall reasonably cooperate in
such registration at Company’s expense. Upon request by Company, AMYRIS agrees
promptly to execute any "short form" licenses developed in a form reasonably
acceptable to both Company and AMYRIS and reasonably submitted to it by Company
from time to time in order to effect the foregoing registration in such country.
No such "short form" license shall be deemed to amend or be used to interpret
this Agreement. If there is any conflict between such a license or other
recordation document and this Agreement, this Agreement shall control.
O.    Counterparts. This Agreement and any amendments hereto may be executed in
one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each Party and delivered to the other Party, it being understood that
both Parties need not sign the same counterpart. Any such counterpart, to the
extent delivered by electronic delivery,



48

--------------------------------------------------------------------------------




shall be treated in all manner and respects as an original executed counterpart
and shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. Neither Party shall raise
the use of electronic delivery to deliver a signature, or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of electronic delivery, as a defense to the formation of a contract, and
each Party forever waives any such defense, except to the extent such defense
relates to lack of authenticity.
P.    Affiliates. Each Party hereto shall be responsible for ensuring that its
Affiliates (whether existing as of the Effective Date or thereafter during the
term of this Agreement) comply with the terms of this Agreement.
[Signatures on following page]





49

--------------------------------------------------------------------------------




THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the date first written above.


AMYRIS, Inc.
 
Company
By:
               /s/
 
By:
 
Name:
John Melo
 
Name:
 
Title:
  C.E.O.
 
Title:
 



The following AMYRIS Affiliates existing as of the Effective Date of this
Agreement hereby acknowledge and approve the licenses granted to Company in
Section 2.A and Section 7.E.2 of this Agreement.


AMYRIS Fuels LLC
By:
          /s/
Name:
NICHOLAS S. KHADDER
Title:
SECRETARY
AB Technologies LLC
By:
          /s/
Name:
NICHOLAS S. KHADDER
Title:
PRESIDENT
AMYRIS Brasil Ltda.
By:
 
Name:
 
Title:
 





--------------------------------------------------------------------------------




THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the date first written above.


AMYRIS, Inc.
 
Company
By:
 
 
By:
                     /s/ /s/
Name:
 
 
Name:
OTERO DEL VAL JOHN G. MELO
Title:
 
 
Title:
                                       MANAGING DIRECTOR



The following AMYRIS Affiliates existing as of the Effective Date of this
Agreement hereby acknowledge and approve the licenses granted to Company in
Section 2.A and Section 7.E.2 of this Agreement.


AMYRIS Fuels LLC
By:
 
Name:
 
Title:
 
AB Technologies LLC
By:
 
Name:
 
Title:
 
AMYRIS Brasil Ltda.
By:
 
Name:
 
Title:
 





--------------------------------------------------------------------------------




THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the date first written above.


AMYRIS, Inc.
 
Company
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 



The following AMYRIS Affiliates existing as of the Effective Date of this
Agreement hereby acknowledge and approve the licenses granted to Company in
Section 2.A and Section 7.E.2 of this Agreement.


AMYRIS Fuels LLC
By:
 
Name:
 
Title:
 
AB Technologies LLC
By:
 
Name:
 
Title:
 
AMYRIS Brasil Ltda.
By:
               /s/
Name:
Paulo Diniz
Title:
President
By:
              /s/
Name:
Erica Baumgartner
Title:
AB CFO





--------------------------------------------------------------------------------








Schedule 4.C(ix)




A Notice of Opposition was filed by Maiwald Patentanwalts GMBH on February 21,
2013 against European Patent EP1778831 granted on May 23, 2012.







--------------------------------------------------------------------------------




Exhibit A
Brazil Business terms
(copy of Article 4 of Amended and Restated Master Framework Agreement)


4.1 Rights to Conduct the Brazil Business.
(i)    The “Brazil Business” shall mean production and commercialization of
Farnesane Diesel Products and Farnesane Jet Products within Brazil for
commercialization solely in Brazil. The Brazil Business shall include the right
to produce Farnesane Diesel Products and Farnesane Jet Products outside of
Brazil for commercialization within Brazil, but shall exclude the right to
produce Farnesane Diesel Products and Farnesane Jet Products within Brazil for
commercialization outside of Brazil (it being understood that the
commercialization of Farnesane Diesel Products and Farnesane Jet Products for
use in vehicles which begin an international travel segment within Brazil and
conclude such international travel segment outside of Brazil shall constitute
commercialization of such products within Brazil).
(ii)    The parties acknowledge that it would be desirable for the Brazil
Business to be conducted by a single entity. Accordingly, (i) if the Brazil
Business is contributed to JVCO pursuant to Section 4.3, then JVCO shall be
entitled to conduct the Brazil Business exclusively and independently of Amyris
and Total; and (ii) if the Brazil Business is acquired by Total pursuant to
Section 4.2 or Section 4.4, Total shall be entitled to conduct the Brazil
Business exclusively and independently of Amyris and JVCO. If the Brazil
Business is not contributed to JVCO or acquired by Total pursuant to the
preceding sentence, the parties shall use reasonable best efforts to agree on a
single entity to commercialize Farnesane Diesel Products and Farnesane Jet
Products in Brazil, provided, that in the event the parties are unable to agree,
Amyris shall be entitled to conduct the Brazil Business independently of Total
and JVCO. Promptly following the occurrence of a Go Decision or a Jet Go
Decision, Amyris agrees to provide Total and JVCO with complete and accurate
information to allow each Advisor, Total and/or JVCO, as applicable, to
accurately and independently estimate the value of the Brazil Business. Amyris
shall promptly provide all requested information. In connection with the
preceding sentence, Amyris shall provide each Advisor, Total, JVCO and their
respective advisors with reasonable access during normal business hours, upon
reasonable notice, to any assets, properties, contracts, books, records and
personnel of the Brazil Business as they may reasonably request. In the event
that Total shall make a Jet Go Decision, Amyris and Total shall work together in
good faith to evaluate the feasibility of restructuring the Brazil Business to
separate the assets of the Brazil Business related to the development,
production and commercialization of Farnesane Diesel Products from the assets of
the Brazil Business related to the development, production and commercialization
of Farnesane Jet Products.
4.2 Sale of Brazil Business to Total Prior to Final Go Decision Date.

A-1

--------------------------------------------------------------------------------




(iii)    If, prior to the Final Go Decision Date, Total acquires all of the
common and preferred equity interests in JVCO other than pursuant to an Amyris
Change of Control, then Total shall have an option to acquire the Brazil
Business at the Brazil Business Fair Market Value. To exercise this option,
Total shall deliver written notice to Amyris within 90 days following its
acquisition of all of the common and preferred equity interests in JVCO that it
intends to commence the process of establishing the Brazil Business Fair Market
Value and shall deliver written notice to Amyris of its exercise of such option
within 30 days following the determination of the Brazil Business Fair Market
Value. If Total has exercised such option, then within 60 days following the
delivery of such notice to Amyris (i) Total shall pay to Amyris, by wire
transfer to an account in the United States designated by Amyris, an amount
equal to the Brazil Business Fair Market Value; and (ii) Amyris will sell the
Brazil Business to Total, which sale shall be effected by such documents as, in
the reasonable opinion of Total, are necessary or appropriate to convey the
Brazil Business to Total; provided, that Amyris shall be required to provide
customary representations and warranties agreed to by the parties for this kind
of transaction, including, without limitation, basic representations and
warranties regarding its authority to enter into the sale documentation, the due
execution and binding nature of the sale documentation by Amyris, and that its
participation in the sale will not contravene, or require a consent, waiver or
approval pursuant to, any applicable law or pursuant to any agreement to which
it is subject. If the Brazil Business is to be transferred to Total pursuant to
this Section 4.2, each of the parties shall use its reasonable best efforts to
take, or cause to be taken, all appropriate action, and to do, or cause to be
done, all things necessary, proper or advisable under applicable laws to
consummate and make effective any such transfer of the Brazil Business to Total,
including, without limitation, using reasonable best efforts to obtain all
licenses, permits, consents, approvals, authorizations, qualifications and
orders of the competent governmental entities. Without limiting the generality
of the foregoing, the parties shall, when required in order to effect such
transfer of the Brazil Business to Total, make all necessary filings, and
thereafter make any other required or appropriate submissions, under any
Competition Law and shall supply as promptly as practicable to the appropriate
governmental entity any additional information and documentary material that may
be requested pursuant to any Competition Law.
(iv)    The “Brazil Business Fair Market Value” shall mean the amount,
determined as of the date that Total acquires all of the common and preferred
equity interests in JVCO, equal to the fair market value that a willing buyer
would pay a willing seller in an arms’-length transaction to acquire the Brazil
Business, assuming that the Brazil Business was being sold in a manner designed
to maximize bids, when neither the buyer nor the seller was acting under
compulsion and when both have reasonable knowledge of the relevant facts, as
determined by the relevant Advisor in accordance with Section 4.2(c).
(v)    Amyris and Total shall negotiate in good faith for a period of 20 days
from the date of the notice from Total to Amyris of its intention to acquire the
Brazil Business to try to determine the Brazil Business Fair Market Value. If
Amyris and Total are unable to reach a mutual determination of the Brazil
Business Fair Market Value within such 20-day period, then each of Amyris and
Total shall promptly engage (at its own expense) a qualified, recognized
appraiser of international standing (such as, by way of example only, the
valuation group of an international accounting firm or a global

A-2

--------------------------------------------------------------------------------






investment bank) with substantial experience in valuing companies with a size,
organization, and assets similar to that of the Brazil Business (each, an
“Advisor”), and each such Advisor shall deliver a written opinion as to its
determination of the Brazil Business Fair Market Value (each, an “Advisor’s
Report”) to each of Amyris and Total concurrently within 20 Business Days of its
engagement (the “Opinion Period”). If the Brazil Business Fair Market Value
determined by an Advisor is presented in such Advisor’s Report as a range of
values, then the Brazil Business Fair Market Value for purposes of such
Advisor’s Report shall be deemed to be the arithmetic average of such range. If
only one Advisor timely delivers its Advisor’s Report, the value determined by
such Advisor shall be deemed to be the Brazil Business Fair Market Value for
purposes hereof. If both of the Advisors timely deliver an Advisor’s Report and
if the difference between the values submitted by each Advisor equals 10% or
less of the higher value, then the Brazil Business Fair Market Value for
purposes hereof shall be deemed to be the arithmetic average of the values
submitted by such Advisors. If the difference between the two values is greater
than 10% of the higher value, then Amyris and Total shall negotiate in good
faith for a period of five Business Days from the expiration of the Opinion
Period to try to determine the Brazil Business Fair Market Value. If, during
such period, Amyris and Total cannot agree on the Brazil Business Fair Market
Value, then they shall jointly select a third Advisor that has not been engaged
by either Amyris or any of its Affiliates or Total or any of its Affiliates (but
only with respect to matters involving the New Energies business of Total’s
ultimate parent holding company and any other entity then operating what is
currently the New Energies business) in any capacity during the six months
preceding such date, which third Advisor may, but shall not be required to be,
an Approved Valuation Firm. Such third Advisor shall be required to choose only
one of the two previously-submitted values as the Brazil Business Fair Market
Value and shall not be authorized to determine a new, third value. If Amyris and
Total cannot agree on the third Advisor, then their respective Advisors shall
together be instructed to select as the third Advisor an Advisor that has not
been engaged by either Amyris or any of its Affiliates or Total or any of its
Affiliates (but only with respect to matters involving the New Energies business
of Total’s ultimate parent holding company and any other entity then operating
what is currently the New Energies business) in any capacity during the six
month period preceding such date, which third Advisor may, but shall not be
required to be, an Approved Valuation Firm. Neither Amyris nor Total (or any
Affiliate or representative of either Amyris or Total) shall communicate
unilaterally with the third Advisor. The third Advisor will be instructed to
deliver to Amyris and Total concurrently, within 15 Business Days of its
engagement, an Advisor’s Report selecting which of the two values submitted by
the original two Advisors better approximates the Brazil Business Fair Market
Value. The value chosen by the third Advisor shall then be deemed to be the
Brazil Business Fair Market Value and will be non-appealable, final and binding
on the parties for purposes hereof. Amyris and Total covenant to provide the
Advisors with complete and accurate information to allow the Advisors to
accurately and independently estimate the Brazil Business Fair Market Value. The
Advisors shall, in determining the Brazil Business Fair Market Value, consider
all material information resulting from such diligence and access, subject to
the definition of “Brazil Business Fair Market Value” set forth herein. Each of
Amyris and Total shall bear the fees and expenses of its Advisor, and they shall
split equally the fees and expenses of the third Advisor. Each party shall use
its respective

A-3

--------------------------------------------------------------------------------




reasonable efforts to assist in the determination of the Brazil Business Fair
Market Value, including providing any information reasonably required for such
purpose.
1.3    Contribution of Brazil Business to JVCO Following Final Go Decision Date.
(vi)    If promptly following the Final Go Decision Date Amyris shall own 50% of
the capital stock of JVCO, then if Total delivers written notice to Amyris
within 90 days following the Final Go Decision Date that JVCO shall acquire the
Brazil Business, the parties shall determine the Ground Floor Price pursuant to
Section 4.3(b). If promptly following the Final Go Decision Date Amyris shall
own less than 50% of the capital stock of JVCO, then if Total delivers written
notice to Amyris within 90 days following the Final Go Decision Date that JVCO
shall acquire the Brazil Business, the parties shall negotiate in good faith to
agree on a fair sale price for the Brazil Business (the “Brazil Business Sale
Price”). Within 60 days following determination of the Ground Floor Price or the
Brazil Business Sale Price, as applicable, (i) Total shall transfer to JVCO an
amount of readily available cash equal to its pro rata share (based on its pro
rata ownership of JVCO) of the Ground Floor Price or the Brazil Business Sale
Price, as applicable (which transfer shall not be a capital contribution or a
shareholder loan and shall not change the pro rata ownership of JVCO); and (ii)
Amyris will contribute the Brazil Business to JVCO in exchange for the payment
by JVCO to Amyris of the Ground Floor Price or the Brazil Business Sale Price,
as applicable, which contribution shall be effected by such documents as, in the
mutual agreement of Total (on behalf of JVCO) and Amyris, are necessary or
appropriate to convey the Brazil Business; provided, that Amyris shall be
required to provide customary representations or warranties agreed to by the
parties for this kind of transactions including basic representations and
warranties regarding its authority to enter into the sale documentation, the due
execution and binding nature of the sale documentation by Amyris, and that its
participation in the sale will not contravene, or require a consent, waiver or
approval pursuant to, any applicable law or pursuant to any agreement to which
it is subject. If the Brazil Business is to be transferred to JVCO pursuant to
the prior sentence, each of the parties shall use its reasonable best efforts to
take, or cause to be taken, all appropriate action, and to do, or cause to be
done, all things necessary, proper or advisable under applicable laws to
consummate and make effective any such transfer of the Brazil Business to JVCO,
including, without limitation, using reasonable best efforts to obtain all
licenses, permits, consents, approvals, authorizations, qualifications and
orders of the competent governmental entities. Without limiting the generality
of the foregoing, the parties shall, when required in order to effect such
transfer of the Brazil Business to JVCO, make all necessary filings, and
thereafter make any other required or appropriate submissions, under any
Competition Law and shall supply as promptly as practicable to the appropriate
governmental entity any additional information and documentary material that may
be requested pursuant to any Competition Law.
(vii)    The “Ground Floor Price” means Amyris’ investment into the Brazil
Business from November 2011 through the date such business is contributed to
JVCO, including, but not limited to, technical development activities undertaken
in Brazil, industrial and supply chain, capital expenditures, working capital,
sales and marketing commitments, negative operating cash flow (i.e., not
discounted by any losses) net of any liabilities of the Brazil Business which
are assumed by JVCO and net of any subsidies

A-4

--------------------------------------------------------------------------------




provided to the Brazil Business, which are not subject to any repayment or
claw-back obligation retained by Amyris, which amount shall be mutually agreed
to between Amyris and Total; provided, however, that if Amyris and Total are
unable to agree upon such Ground Floor Price within 60 days of Total’s election
to cause the Brazil Business to be acquired by JVCO, then either Amyris or Total
may submit all matters that remain in dispute with respect to the determination
of the Ground Floor Price to a mutually agreed independent “Big Four” accounting
firm or an Advisor (such accounting firm or Advisor, the “Independent Accounting
Firm”). Within 60 days after such firm’s selection, the Independent Accounting
Firm shall make a final determination, binding on the parties hereto, of the
appropriate amount of each disputed item submitted to the Independent Accounting
Firm. With respect to each disputed item, such determination, if not in
accordance with the position of either party, shall not be in excess of the
higher, nor less than the lower, of the amounts advocated by the parties with
respect to such disputed item. The cost of the Independent Accounting Firm’s
review and determination shall be borne in the same proportion as the aggregate
amount of the disputed items that is unsuccessfully disputed by each (as
determined by the Independent Accounting Firm) bears to the total amount of
disputed items submitted to the Independent Accounting Firm. During the review
by the Independent Accounting Firm, Amyris and its accountants will make
available to the Independent Accounting Firm such information, books and records
and work papers, as may be reasonably required by the Independent Accounting
Firm to fulfill its obligations under this Section 4.3(b); provided, however,
that the external auditors of Amyris shall not be obligated to make any work
papers available to the Independent Accounting Firm except in accordance with
such auditors’ normal disclosure procedures and then only after such Independent
Accounting Firm has signed a customary agreement relating to such access to work
papers in form and substance reasonably acceptable to such auditors.
(viii)    In the event that Total makes the Jet Go Decision, Amyris shall have
no obligation to contribute any of the assets of the Brazil Business related to
the development, production and commercialization of Farnesane Diesel Products,
and Amyris shall have no obligation to contribute any of the assets of the
Brazil Business related to the development, production and commercialization of
Farnesane Jet Products unless Amyris and Total shall have concluded that it is
reasonably feasible to restructure the Brazil Business to separate the assets of
the Brazil Business related to the development, production and commercialization
of Farnesane Diesel Products from the assets of the Brazil Business related to
the development, production and commercialization of Farnesane Jet Products, in
which event Total and Amyris shall seek to cause to be contributed to JVCO
pursuant to this Section 4.3 only the assets of the Brazil Business related to
the development, production and commercialization of Farnesane Jet Products.
1.4    Sale of Brazil Business to Total on Deadlock. If Total shall acquire all
of the common and preferred equity interests of Amyris in JVCO pursuant to
Section 7.02(d) of the Shareholders’ Agreement, then if Total delivers written
notice to Amyris within 90 days following such acquisition of common and
preferred equity interests of Amyris in JVCO that Total intends to acquire the
Brazil Business, the parties shall negotiate in good faith to agree on the
Brazil Business Sale Price. Within 60 days following determination of the Brazil
Business Sale Price, Amyris will sell the Brazil Business to Total in exchange
for the

A-5

--------------------------------------------------------------------------------




payment by Total to Amyris of the Brazil Business Sale Price, which sale shall
be effected by such documents as, in the mutual agreement of Total and Amyris,
are necessary or appropriate to convey the Brazil Business. If the Brazil
Business is to be sold to Total pursuant to the prior sentence, each of the
parties shall use its reasonable best efforts to take, or cause to be taken, all
appropriate action, and to do, or cause to be done, all things necessary, proper
or advisable under applicable laws to consummate and make effective any such
transfer of the Brazil Business to Total, including, without limitation, using
reasonable best efforts to obtain all licenses, permits, consents, approvals,
authorizations, qualifications and orders of the competent governmental
entities. Without limiting the generality of the foregoing, the parties shall,
when required in order to effect such transfer of the Brazil Business to Total,
make all necessary filings, and thereafter make any other required or
appropriate submissions, under any Competition Law and shall supply as promptly
as practicable to the appropriate governmental entity any additional information
and documentary material that may be requested pursuant to any Competition Law.
Customary representations and warranties for an acquisition of this type will be
provided by Amyris.



A-6

--------------------------------------------------------------------------------




Exhibit B
Commercial Technology Transfer Package


A commercial technology transfer package should include the following:


1.Strain information:
a.Back-ground strain design information such as strain information, genetic
background, sequence information, genetic modifications information. e.g.,
I.Strain ancestor and lineage of the current strain including each of the
rational or directed strain engineering changes, what type of changes –
deletion, insertion, ploidy changes, description of the changes, locus at which
the changes were engineered and what were the resulting genii of the modified
strain at each step.


b.Strain storage and propagation
I.SOP for the overall strain storage including detailed media recipes for
preserving strain
II.SOP for strain revival including steps all the way from seed vial to
inoculums tanks for the propagation media for revival of the strain


c.Feed-stock information – ingredient information, sourcing, specificities,
testing
I.Feed-stock sources and details of handling the feedstock




2.Details of a fermentation run at all scales (including from inoculum to
shake-flask to 300L to 1m3, 40 m3 and 200 m3 production reactors):
a.    SOP’s for media, sterilization, fill and draw
b.    Sampling intervals, sampling protocols
c.    Performance and specific testing at each step, protocols for tests at each
stage
d.    Historical data of runs at all scales (including 1m3, 40 m3 and 200 m3) to
register and monitor variability
  
3.Process design (including Brotas data):
a.    Detailed manufacturing process, process narrative, operating conditions
b.    PFD’s design basis, heat/material balance, with identified streams
c.    Equipment list and material of construction – vessel specifications,
identify an special modifications, performance required, design and fabrication
codes, vendor and model numbers
d.    Utility flow and diagrams – all major inputs, outputs, stream
compositions, flow rates
e.    Waste-water specification
f.    Routine maintenance, testing, replacements

B-1

--------------------------------------------------------------------------------






4.Process book including process control and details of the operation:
a.    Aseptic design and operation, sterilization and cleaning (SIP/CIP)
procedures and schedules
b.    batch and fed-batch operational details,
c.    feeding algorithm details,
d.    process control and monitoring strategies
e.    historic data of all prior runs with the strains – access to database of
prior runs


And any other information that is necessary for being able to operate the strain
in commercial settings.



B-2

--------------------------------------------------------------------------------






Exhibit C
Initial Package


Current process book for the current strain Amyris is using for the commercial
production of farnesene and the following with respect to the all of the
designated Intermediate Strains:
1.Strain information:
a.Back-ground strain design information such as strain information, genetic
background, sequence information, genetic modifications information. e.g.,
I.Strain ancestor and lineage of the current strain including each of the
rational or directed strain engineering changes, what type of changes –
deletion, insertion, ploidy changes, description of the changes, locus at which
the changes were engineered and what were the resulting genii of the modified
strain at each step.


b.Strain storage and propagation
i.SOP for the overall strain storage including detailed media recipes for
preserving strain
ii.SOP for strain revival including steps all the way from seed vial to
inoculums tanks for the propagation media for revival of the strain


c.Feed-stock information – ingredient information, sourcing, specificities,
testing
II.Feed-stock sources and details of handling the feedstock
III.Testing results for content of sugar or other impacting ingredients
IV.Seasonal variation information or data
V.Protocols for any adjustment made to feedstock


2.Current best details of a fermentation run at all scales (including from
inoculum to shake-flask to 300L to 1m3, 40 m3 and 200 m3 production reactors -
if not at the largest scale then information on best scale at which this strain
is current been running):
a.    SOP’s for media, sterilization, fill and draw
b.    Sampling intervals, sampling protocols
c.    Performance and specific testing at each step, protocols for tests at each
stage
d.    Historical data of runs at all scales (including 1m3, 40 m3 and 200 m3) to
register and monitor variability
3.Current best process design (including Brotas data):
a.Detailed manufacturing process, process narrative, operating conditions
b.PFD’s design basis, heat/material balance, with identified streams
c.Equipment list and material of construction – vessel specifications, identify
an special modifications, performance required, design and fabrication codes,
vendor and model numbers
d.Utility flow and diagrams – all major inputs, outputs, stream compositions,
flow rates
e.Waste-water specification
f.Routine maintenance, testing, replacements



B-3

--------------------------------------------------------------------------------






4.Current best process book including process control and details of the
operation:
a.Aseptic design and operation, design constraints, sterilization and cleaning
(SIP/CIP) procedures and schedules
b.batch and fed-batch operational details,
c.feeding algorithm details,
d.process control and monitoring strategies
e.Performance data of recent runs
Any other information that is necessary for being able to operate the strain in
commercial settings.







C-1

--------------------------------------------------------------------------------




Exhibit D
Section 6.1 of Collaboration Agreement
Subject to Section 11 of the Second Amendment, Section 6.1 is as follows as of
the Effective Date:
6.1    Ownership.
(a)    Background IP. Subject to the license grants set forth in this Agreement,
(i) TOTAL shall retain all of its right, title and interest in and to the TOTAL
Background IP, and (ii) AMYRIS shall retain all of its right, title and interest
in and to the AMYRIS Background IP. Notwithstanding any other provision of this
Agreement, TOTAL Background IP shall not be deemed to be introduced as TOTAL
Included IP in any aspect of R&D Activities, Improvement Scope Activities, or
Commercialization activities without an express election by TOTAL and by
following the process set forth in Section 6.1(c)(i) below.
(b)    Non-Collaboration IP. Subject to the license grants set forth in this
Agreement with respect to Included IP, (i) TOTAL shall retain all of its right,
title and interest in and to the TOTAL Non-Collaboration IP, and (ii) AMYRIS
shall retain all of its right, title and interest in and to the AMYRIS
Non-Collaboration IP. Notwithstanding any other provision of this Agreement,
TOTAL Non-Collaboration IP shall not be deemed to be introduced as TOTAL
Included IP in any aspect of R&D Activities, Improvement Scope Activities, or
commercialization activities without an express election by TOTAL and by
following the process set forth in Section 6.1(c)(i) below. Notwithstanding any
other provision of this Agreement, AMYRIS Non-Collaboration IP shall not be
deemed to be introduced as AMYRIS Included IP in any aspect of R&D Activities,
Improvement Scope Activities, or commercialization activities without an express
election by AMYRIS and by following the process set forth in Section 6.1(c)(i)
below, other than AMYRIS Non-Collaboration IP which is automatically deemed to
be AMYRIS Included IP as set forth in Section 6.1(c)(ii).
(c)    Included IP.
(i)    From time to time during the Term of this Agreement, a Party may choose,
in its sole discretion, to introduce its Non-Collaboration IP and/or its
Background IP into the R&D Collaboration to facilitate the performance of the
R&D Activities, the activities of a JV Company related to a Product or under the
Improvement Scope Activities. In each such case, such Party shall provide
advance written notice to the Joint Steering Committee identifying the nature of
such Non-Collaboration IP and/or such Background IP and a proposal for how such
Non-Collaboration IP and/or Background IP, as applicable, may be used in the R&D
Collaboration, the activities of a JV Company related to a JV Product or the
Improvement Scope Activities. If the Joint Steering Committee agrees to accept
the terms under which the Non-Collaboration IP and/or Background IP, as
applicable, may be used in the R&D Collaboration or the activities of a JV
Company related to a JV Product or the Improvement Scope Activities, such
Non-Collaboration IP and/or Background IP, as applicable, shall become Included
IP. In any event, each Party agrees not to assert

D-1

--------------------------------------------------------------------------------




infringement of any intellectual property it Controls by the other Party or any
of its Affiliates for asserting its rights, or performing its obligations, under
the Agreement or the documents establishing the JV Company.
(ii)    Notwithstanding the following, any AMYRIS Background IP and AMYRIS
Non-Collaboration IP, in each case, encompassing general means of practicing
synthetic biology, including without limitation, methods and means to construct
and test a Strain (including without limitation all related software, workflow,
apparatus or arrangement of apparatuses, knowledge database systems, processes,
systems and technology for the design, selection, engineering and development of
Strains) shall be deemed AMYRIS Included IP without further action on the part
of AMYRIS or the Joint Steering Committee, and such AMYRIS Included IP may be
utilized by the Parties for the performance of the R&D Activities, the
activities of a JV Company related to a Product or the Improvement Scope
Activities, according to the terms of the Agreement. However, TOTAL may veto the
inclusion of selected AMYRIS Non-Collaboration IP that would otherwise
constitute Included IP, but such veto must be exercised in connection with the
voting of its representatives on the Joint Steering Committee.
(iii)    From time to time during the Term of this Agreement, Inventions
Controlled by a Third Party may be used in the performance of the R&D
Activities, the activities of a JV Company related to a Product and the
Improvement Scope Activities. Terms and provisions relating to such Third Party
Inventions shall be agreed on in writing by the Parties on a case by case basis.
(d)    Collaboration IP.
(i)    AMYRIS-Owned Collaboration IP. As between the Parties, subject to the
license grants set forth in this Agreement, AMYRIS shall have sole and exclusive
ownership of all right, title and interest on a worldwide basis in and to the
AMYRIS Tools IP and MEV Pathway IP conceived and reduced to practice in the
performance the R&D Activities and/or the performance of activities on behalf of
the JV Company related to a Product or the means of making the Product (“AMYRIS
Owned Collaboration IP”). TOTAL hereby assigns to AMYRIS, without further
consideration, all right, title and interest that TOTAL may have from time to
time (other than by virtue of the license grants in this Article 6) in any
AMYRIS Tools IP and MEV Pathway IP and shall, at AMYRIS’ reasonable expense,
execute all documents and take all actions reasonably requested by AMYRIS from
time to time to perfect AMYRIS’ title to and ownership thereof.
(ii)    Jointly-Owned Collaboration IP. As between the Parties, subject to the
license grants set forth in this Agreement, AMYRIS and TOTAL shall have joint
ownership of all right, title and interest on a worldwide basis in and to the
New Tools IP and Main IP conceived and reduced to practice in the performance of
the R&D Activities and/or the performance of activities on behalf of the JV
Company related to a Product or the means of making the Product, other than
TOTAL Owned Collaboration IP (“Jointly Owned Collaboration IP”). Each Party
shall have the right to use and exploit all Jointly-Owned Collaboration IP
without duty to account to the other joint owner and without obligation to
obtain consent of the other joint owner, except as may otherwise be provided in
the

D-2

--------------------------------------------------------------------------------




Agreement or in the documents establishing the JV Company. Notwithstanding the
foregoing, a license under each Party’s respective Background IP and
Non-Collaboration IP, if required for the other Party’s use and exploitation of
Jointly-Owned Collaboration IP, is not granted herein unless otherwise expressly
provided in this Article 6. Each Party shall have an undivided one half
ownership interest in such Jointly-Owned Collaboration IP and each Party hereby
assigns to the other Party, without further consideration, such right, title and
interest that it may have from time to time (other than by virtue of the license
grants in this Article 6) in any and all Jointly-Owned Collaboration IP as
required to effect such co-ownership.
(iii)    TOTAL-Owned Collaboration IP. As between the Parties, subject to the
license grants set forth in this Agreement, TOTAL shall have sole and exclusive
ownership of all right, title and interest on a worldwide basis in and to Main
IP and New Tools IP conceived and reduced to practice in the performance of R&D
Activities under a New Technology Project conducted under the TOTAL R&D Option
(the "TOTAL-Owned Collaboration IP"). AMYRIS hereby assigns to TOTAL, without
further consideration, all right, title and interest that AMYRIS may have from
time to time (other than by virtue of the license grants in this Article 6) in
any such IP and shall, at TOTAL’s reasonable expense, execute all documents and
take all actions reasonably requested by TOTAL from time to time to perfect
TOTAL’s title to and ownership thereof.
(iv)    Each Party shall have the right, on reasonable notice, to inspect and
review the specific records maintained by the other Party reflecting the
Collaboration IP made by such other Party, solely to the extent reasonably
needed by the reviewing Party for exercising its rights or performing its
obligations under this Agreement.
(e)    Improvement Scope IP. Improvement Scope IP will be (a) jointly owned by
TOTAL and AMYRIS, if the Improvement Right of First Refusal has been accepted by
the corresponding Party (in a manner analogous to the Jointly-Owned
Collaboration IP as described in Section 6.1.(d)(ii)) (the "Jointly Owned
Improvement Scope IP"), or (b) owned solely by the Improving Party (TOTAL , for
the “TOTAL Owned Improvement Scope IP” or AMYRIS for the “AMYRIS Owned
Improvement Scope IP”) if the Improvement Right of First Refusal has been
rejected by the other Party.

D-3

--------------------------------------------------------------------------------




Exhibit E
List of the Member States of the European Union

--------------------------------------------------------------------------------

The following States are members of the European Union as of the Effective Date:
1.Austria
2.Belgium
3.Bulgaria
4.Croatia
5.Cyprus
6.Czech Republic
7.Denmark
8.Estonia
9.Finland
10.France
11.Germany
12.Greece
13.Hungary
14.Ireland
15.Italy
16.Latvia
17.Lithuania
18.Luxembourg
19.Malta
20.Netherlands
21.Poland
22.Portugal
23.Romania
24.Slovakia
25.Slovenia
26.Spain
27.Sweden
28.United Kingdom





E-1

--------------------------------------------------------------------------------




Exhibit F
Known By-Products


1.
Identified as of the Effective Date: The following compositions: (i) dead yeast
cells, (ii) ethanol, (iii) farnesol, (iv) farnesene dimer, (v) triglyceride,
(vi) hexahydrofarnesol, (vii) hydrogenated farnesene dimer, or (viii)
combination of items in (i) through (vii) with or without farnesene and/or
farnesane.



2.
Identified after the Effective Date:


F-1